UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	October 1, 2010 — September 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Balanced Fund Annual report 9 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Federal tax information About the Trustees Officers Prospectus supplement November 30, 2011 Putnam Asset Allocation: Balanced Portfolio Summary Prospectus dated January 30, 2011 Effective November 30, 2011, the name of the fund will change to Putnam Dynamic Asset Allocation Balanced Fund and the section Your fund’s management is supplemented to reflect that the fund’s portfolio managers are now Jeffrey Knight, James Fetch, Robert Kea, Joshua Kutin, Robert Schoen and Jason Vaillancourt. Mr. Kutin joined the portfolio team for the fund in November 2011 and is a Portfolio Manager. 271146 11/11 Message from the Trustees Dear Fellow Shareholder: Markets have reflected a heightened state of investor anxiety in recent weeks and months. The deepening European sovereign debt crisis, the potential for an economic slowdown in the United States, and the deceleration of growth by economic powerhouse China have all diminished investors’ appetite for risk. While volatility may linger for some time, it is important to note that Putnam’s active portfolio managers continue to pursue investment opportunities around the world. In fact, during times when emotion drives market movements, nimble investors have historically had the best opportunities to take advantage of market inefficiencies. We believe that in volatile markets, it is important to consult your financial advisor to help determine whether your portfolio reflects an appropriate degree of diversification. We also note that Putnam continues to bolster its lineup of funds that seek to limit volatility or guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that JamesonA. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund An actively managed, globally diversified portfolio pursuing a balance of growth and income Putnam Dynamic Asset Allocation Balanced Fund is designed for investors seeking total return. The fund’s target mix of 60% stocks and 40% bonds has been developed to pursue this goal while moderating investment volatility. The mix of holdings is rebalanced regularly as the fund managers take profits on investments that have outperformed and invest the proceeds in areas they believe offer greater future potential. The managers believe that spreading fund holdings across a variety of asset classes can help to smooth the ups and downs of the market. Combining insights gained from proprietary research with expertise in the tools and concepts of diversification, Putnam’s asset allocation specialists create investment strategies for the fund. These strategies integrate the global perspective of experienced portfolio managers, flexible weightings of asset classes in accordance with their perceived attractiveness, and individual security analysis to add value within each asset class. The managers also draw on the resources of Putnam’s global research group, which covers securities worldwide; on the recommendations of Putnam’s investment-style teams, which are based on in-depth analysis of specific market segments; and on input from the firm’s market strategists. Consider these risks before investing: Our allocation of assets between stocks and bonds may hurt performance. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager Jeffrey L. Knight, CFA Jeff, can you bring us up to date on globalmarkets? The fiscal year began amid rising optimism but ended in great pessimism about the global economy and European sovereign debt risk. Early on, when the economic recovery appeared likely to continue, we were keeping a careful eye on the risks to growth, especially the unpredictable course of the European sovereign debt crisis. Unfortunately, conditions deteriorated. By the end of the period recession seemed as likely as continued recovery. In terms of asset classes, global equity markets generally peaked during April and have declined amid higher volatility since then. Bond markets generally delivered positive results for the year, but there was a great disparity between the first half of the year, when credit sectors, including high-yield corporate bonds, outperformed high-quality bonds, and the second half of the year, when this trend reversed. One surprising bright spot was the United States. In fact, our central view is that the U.S. economy is still likely to avoid recession, but growth may remain weak rather than accelerate. We recently saw relative outperformance by U.S. stocks and bonds, as well as the U.S. dollar. The S&P 500 Index posted a modest gain for the fiscal year, but most international markets, including emerging markets, fell. How did economic optimism evaporate over the period? Early in the period, the labor market was improving, with new job creation averaging about 150,000 for several months in a row, but that tapered off. The Fed, which had launched its second Treasury purchase program this past November, concluded it This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/11. See pages 4 and 11–13 for additional fund performance information. Indexdescriptions can be found on page 15. 5 at the end of June. The negotiations over the federal debt ceiling sapped confidence. It was immediately followed by Standard & Poor’s decision to downgrade the U.S. credit rating on long-term debt, which caused a severe market reaction in August and September. All along the way we saw continuing problems in Europe. In several nations, including Greece, Ireland, and Portugal, it appeared government debt levels were becoming unsustainable, and this caused worries for banks that owned significant amounts of government bonds. Policymakers developed stopgap measures but failed to put forward a convincing, comprehensive plan. There remains the possibility that a nation might default and that financial institutions will be compelled to realize losses on bad debt. In this environment, were you able to findopportunities? Yes, the fundamental philosophy of this fund is to provide consistent diversification as we actively seek out opportunities in over 10 asset classes. We adjust the mix on a dynamic basis to pursue opportunities and to moderate risk. Short-term risks are a consideration, but we also have medium-and long-term time horizons that help us identify opportunities that short-term thinking might ignore. For the year as a whole, a lot of the best opportunities, we felt, were in fixed-income sectors and in the U.S. stockmarket. What were the major influences onperformance? A lot of the fund’s performance strength this year came from fixed-income securities, Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 which have a strategic weighting of about 40% in the portfolio. However, for the full year the fund lagged its primary benchmark, the Russell 3000 Index. In the first half of the year, our active selection was particularly effective among fixed-income securities. High-yield corporate bonds and non-agency mortgage-backed securities continued to recover from the levels they had reached during the 2008 financialcrisis. Unfortunately, these sectors did not perform as well in the later months of the period when fears of a recession caused the market to shun securities that might carry credit risk. The fund’s high-yield bonds were hit hard when the market became concerned about rising default risk given the growing probability of recession. Treasuries outperformed the majority of the fund’s bond holdings in the later months of the period. Nevertheless, other elements of the fixed-income allocation continued to perform better than equities in the later months of the period, so our overweight to the sector wasbeneficial. Could you give some other examples of your allocation decisions? Over the course of the year, we gradually shifted from an overweight position in small-cap U.S. equities, which were benefiting from the rising optimism about the recovery, to an underweight position. Smaller companies This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/11. Short-term holdings and derivatives are excluded. Holdings will vary over time. 7 tend to be less able to diversify their business revenues in the face of a slowing economy. During the final few months of the fiscal year, we also moved to an underweight position in large-cap equities, which helped results relative to the primary benchmark. How did your security selection decisions affect fund results? For much of the annual period our security selection in U.S. stocks had performed well, but in the most recent months of the period it had an adverse impact on performance. This was the case for our international stock selection as well. As I mentioned, international markets generally underperformed as the European debt crisis intensified, and these problems spread to different points of the globe, allowing few places of refuge. What impact did foreign currency exposures have on fund performance? Currency exposures also had a negative impact in the middle of the year. The fund had hedged exposure to the Japanese yen, but the currency rallied sharply in the aftermath of Japan’s earthquake and tsunami disasters. Since that point, currency hedging has been more helpful as the dollar has strengthened. We generally hedge a portion of our foreign currency exposure with forward currency contracts. By way of background, a forward currency contract-holder is obligated to buy or sell a specified quantity of the underlying currency at a specified price, and on a specified futuredate. What role do derivatives play in the portfolio? We use a variety of derivatives to establish exposures in the portfolio. I have already described that we use forward currency contracts as part of our currency hedging efforts. In addition, we purchase and write options to hedge pricing risk and prepayment risk, to generate income, and to enhance returns. We use futures contracts to equitize cash and manage exposure to market risk. We also use total return swaps to manage or hedge exposures to countries and sectors, as well as interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps enable us to hedge credit and market This chart shows how the fund’s top investment strategy weightings have changed over the past six months. Weightings are shown as a percentage of net assets and may not reflect the underlying security-specific sector risks within the fund. Holdings will vary over time. 8 risk or to gain exposure to specific securities or groups of securities. Can you comment on the fund’s move to reduce its dividend? Bond yields have fallen in recent years, and this eventually feeds through to the fund. In March the fund’s quarterly dividend rate for class A shares went from $0.073 per class A share to $0.048, a reduction of 34.25%. What is your outlook for the global markets and for the fund? Although it has been another challenging year for investors’ nerves, we take a long-term perspective with our strategy. While recent results were negative, the results over longer periods — three, five, and ten years — are positive, more competitive versus our primary benchmark, and provide a better indication of the merits of our strategy, we believe. This fund invests in both the stock and bond markets. Over the past 10 years, equity risk has not offered much reward, but bonds have provided strong results. We think that as we move into the next year, the premium offered by equities may be more attractive than the opportunities in bonds. The fund will remain diversified, of course, and we will continue to manage the allocations dynamically, with the goal of adding to performance through activemanagement. Jeff, thanks for taking the time to comment on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Your fund’s name change to Putnam Dynamic Asset Allocation Balanced Fund, effective November 30, 2011, is intended to highlight the fund’s active management approach. The investment policy and strategy remain the same. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since1987. In addition to Jeff, your fund’s portfolio managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. 9 IN THE NEWS U.S. corporations are holding more cash on their books than at any time in nearly 50 years. At the end of June, non-financial companies held more than $2 trillion in cash and other liquid assets, according to the Federal Reserve (the Fed). This marks an increase of more than $88 billion since the end of March. Cash accounted for 7.1% of all company assets, according to the Fed, the highest level since 1963. The Fed’s analysis does not include the substantial amount of cash that U.S. companies hold overseas. While critics are putting pressure on companies to use the cash to invest or create more jobs, others say the sizeable cash holdings could provide an important buffer for U.S. companies if European bank woes should spark a global financial crisis. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (2/7/94) (2/11/94) (9/1/94) (2/6/95) (1/21/03) (7/5/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.85% 5.49% 5.07% 5.07% 5.03% 5.03% 5.34% 5.13% 5.57% 6.11% 10 years 47.48 39.02 37.11 37.11 36.72 36.72 40.40 35.53 43.38 51.18 Annual average 3.96 3.35 3.21 3.21 3.18 3.18 3.45 3.09 3.67 4.22 5 years 2.02 –3.82 –1.57 –3.26 –1.64 –1.64 –0.46 –3.95 0.73 3.22 Annual average 0.40 –0.78 –0.32 –0.66 –0.33 –0.33 –0.09 –0.80 0.15 0.64 3 years 15.81 9.16 13.30 10.30 13.18 13.18 14.08 10.11 14.83 16.55 Annual average 5.01 2.96 4.25 3.32 4.21 4.21 4.49 3.26 4.72 5.24 1 year –0.92 –6.63 –1.71 –6.48 –1.68 –2.63 –1.44 –4.90 –1.18 –0.76 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 9/30/11 Lipper Mixed-Asset Target Putnam Balanced Allocation Moderate Funds Russell 3000 Index Blended Benchmark category average* Annual average (life of fund) 7.14% —† 6.04% 10 years 40.80 63.85% 50.20 Annual average 3.48 5.06 4.08 5 years –4.52 11.81 6.97 Annual average –0.92 2.26 1.31 3 years 4.41 14.64 12.06 Annual average 1.45 4.66 3.84 1 year 0.55 1.60 –0.42 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/11, there were 481, 431, 378, 181, and 34 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,711 and $13,672, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,553. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $14,338 and $15,118, respectively. 12 Fund price and distribution information For the 12-month period ended 9/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 4 4 4 4 4 4 Income $0.410 $0.324 $0.330 $0.353 $0.383 $0.438 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/10 $10.47 $11.11 $10.43 $10.28 $10.46 $10.84 $10.41 $10.49 9/30/11 9.99 10.60 9.95 9.80 9.98 10.34 9.93 10.00 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/10* 1.12% 1.87% 1.87% 1.62% 1.37% 0.87% Annualized expense ratio for the six-month period ended 9/30/11† 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2011, to September 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.02 $8.56 $8.56 $7.38 $6.20 $3.84 Ending value (after expenses) $888.80 $885.70 $885.90 $887.20 $887.80 $890.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2011, use the following calculation method. To find the value of your investment on April 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.37 $9.15 $9.15 $7.89 $6.63 $4.10 Ending value (after expenses) $1,019.75 $1,015.99 $1,015.99 $1,017.25 $1,018.50 $1,021.01 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Putnam Balanced Blended Benchmark is a benchmark administered by Putnam Management, comprising 50% Russell 3000 Index, 35% Barclays Capital U.S. Aggregate Bond Index, 10% MSCI EAFE Index (ND), and 5% JPMorgan Developed High Yield Index. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in thecontext.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. 16 Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual 17 management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of 18 each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Moderate Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 2nd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 510, 459 and 392 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive bene-fits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2011, Putnam employees had approximately $298,000,000 and the Trustees had approximately $65,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Asset Allocation Fund: Balanced Portfolio: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Asset Allocation Fund: Balanced Portfolio (the “fund”) at September 30, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 14, 2011 22 The fund’s portfolio 9/30/11 COMMON STOCKS (39.3%)* Shares Value Basic materials (2.3%) Agrium, Inc. (Canada) 715 $47,662 Albemarle Corp. 27,900 1,127,160 Andersons, Inc. (The) 11,598 390,389 Archer Daniels-Midland Co. 1,971 48,901 Arkema (France) 3,148 183,124 BASF SE (Germany) 15,733 956,204 BBMG Corp. (China) 344,000 254,315 BHP Billiton, Ltd. (Australia) 27,303 909,439 Black Earth Farming, Ltd. SDR (Sweden) † 3,511 8,813 Boise, Inc. 35,811 185,143 Cambrex Corp. † 20,892 105,296 Carillion PLC (United Kingdom) 68,147 352,246 CF Industries Holdings, Inc. 415 51,207 China Agri-Industries Holdings, Ltd. (China) 29,000 17,811 China BlueChemical, Ltd. (China) 32,000 24,462 China Shanshui Cement Group, Ltd. (China) 135,000 88,907 Compagnie de Saint-Gobain (France) 3,441 131,649 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,430 15,473 Cytec Industries, Inc. 19,300 678,202 Domtar Corp. (Canada) 8,400 572,628 First Quantum Minerals, Ltd. (Canada) 5,000 66,810 Fletcher Building, Ltd. (New Zealand) 49,926 290,468 Fortescue Metals Group, Ltd. (Australia) 45,533 189,234 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 78,200 2,381,190 Georgia Gulf Corp. † 4,158 57,505 Gold Resource Corp. S 6,003 99,950 Golden Agri-Resources, Ltd. (Singapore) 68,000 31,260 GrainCorp, Ltd. (Australia) 4,151 28,614 Incitec Pivot, Ltd. (Australia) 11,918 37,041 Innophos Holdings, Inc. 9,831 391,962 Innospec, Inc. † 5,297 128,240 International Flavors & Fragrances, Inc. 24,800 1,394,256 Intrepid Potash, Inc. † 1,026 25,517 JSR Corp. (Japan) 15,100 259,712 K&S AG (Germany) 2,306 121,449 KapStone Paper and Packaging Corp. † 19,164 266,188 Koninklijke DSM NV (Netherlands) 9,086 395,689 Koppers Holdings, Inc. 6,642 170,102 KWS Saat AG (Germany) 76 14,132 L.B. Foster Co. Class A 3,213 71,425 Lanxess AG (Germany) 3,575 172,138 Layne Christensen Co. † 8,767 202,518 LyondellBasell Industries NV Class A (Netherlands) 4,011 97,989 MeadWestvaco Corp. 51,877 1,274,099 Minerals Technologies, Inc. 2,717 133,867 23 COMMON STOCKS (39.3%)* cont. Shares Value Basic materials cont. Monsanto Co. 29,156 $1,750,526 Mosaic Co. (The) 763 37,364 NewMarket Corp. 1,149 174,499 Nitto Denko Corp. (Japan) 24,500 965,696 Nufarm, Ltd. (Australia) † 5,942 24,210 OM Group, Inc. † 12,828 333,143 Petronas Chemicals Group Bhd (Malaysia) 63,500 109,545 PolyOne Corp. 19,895 213,075 Potash Corp. of Saskatchewan, Inc. (Canada) 3,100 135,105 Potash Corp. of Saskatchewan, Inc. (Canada) 2,120 91,626 PPG Industries, Inc. 30,300 2,140,998 PT Astra Agro Lestari Tbk (Indonesia) 10,000 21,634 Rare Element Resources, Ltd. (Canada) † S 15,550 78,994 Rio Tinto PLC (United Kingdom) 24,373 1,078,399 Rio Tinto, Ltd. (Australia) 29,201 1,713,976 Sealed Air Corp. 31,400 524,380 Sinofert Holdings, Ltd. (China) 52,000 13,266 SLC Agricola SA (Brazil) 1,580 13,126 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,230 58,806 Syngenta AG (Switzerland) † 5,280 1,369,344 Taiwan Fertilizer Co., Ltd. (Taiwan) 11,000 26,635 Uralkali (Russia) 27,344 188,997 Vale Fertilizantes SA (Preference) (Brazil) 3,676 47,456 Vallourec SA (France) 958 55,001 Vilmorin & Cie (France) 173 16,925 Viterra, Inc. (Canada) 3,461 34,179 voestalpine AG (Austria) 15,135 439,410 W.R. Grace & Co. † 17,526 583,616 Weyerhaeuser Co. R 46,000 715,300 Wilmar International, Ltd. (Singapore) 11,000 43,676 Xstrata PLC (United Kingdom) 24,167 303,643 Yara International ASA (Norway) 1,151 44,061 Zijin Mining Group Co., Ltd. (China) 412,000 116,853 Capital goods (2.6%) ABB, Ltd. (Switzerland) † 66,406 1,135,315 AGCO Corp. † 1,729 59,772 Aisin Seiki Co., Ltd. (Japan) 15,200 505,284 American Axle & Manufacturing Holdings, Inc. † 8,571 65,397 Applied Industrial Technologies, Inc. 11,497 312,259 Autoliv, Inc. (Sweden) 14,700 712,950 AZZ, Inc. 2,240 86,845 Canon, Inc. (Japan) 19,900 901,440 Cascade Corp. 5,771 192,694 Changsha Zoomlion Heavy Industry Science and Technology Development Co., Ltd. (China) 53,000 58,261 Chart Industries, Inc. † 8,142 343,348 24 COMMON STOCKS (39.3%)* cont. Shares Value Capital goods cont. Chongqing Machinery & Electric Co., Ltd. (China) 622,000 $87,676 CNH Global NV (Netherlands) † 1,314 34,479 Deere & Co. 1,040 67,153 Douglas Dynamics, Inc. 7,946 101,550 Dover Corp. 51,058 2,379,303 Ducommun, Inc. 2,119 31,743 Duoyuan Global Water, Inc. ADR (China) † F S 10,424 40,445 DXP Enterprises, Inc. † 6,956 130,981 Embraer SA ADR (Brazil) 2,900 73,573 Emerson Electric Co. 65,849 2,720,222 ESCO Technologies, Inc. 4,294 109,497 Esterline Technologies Corp. † 2,516 130,429 European Aeronautic Defense and Space Co. NV (France) 20,830 585,379 Exide Technologies † 14,712 58,848 Faurecia (France) 3,094 66,105 Franklin Electric Co., Inc. 4,682 169,863 Generac Holdings, Inc. † 3,530 66,399 Hitachi, Ltd. (Japan) 272,000 1,353,644 Honeywell International, Inc. 74,500 3,271,295 Invensys PLC (United Kingdom) 56,161 195,535 Kadant, Inc. † 3,536 62,799 Lindsay Corp. 1,771 95,280 LMI Aerospace, Inc. † 5,311 90,606 Lockheed Martin Corp. 37,274 2,707,583 LSB Industries, Inc. † 6,473 185,581 Meritor, Inc. † 5,262 37,150 Metso Corp. OYJ (Finland) 6,414 187,202 Mitsubishi Electric Corp. (Japan) 175,000 1,550,776 MTU Aero Engines Holding AG (Germany) 2,322 145,821 NACCO Industries, Inc. Class A 848 53,763 National Presto Industries, Inc. 1,098 95,427 Newport Corp. † 5,034 54,418 Parker Hannifin Corp. 39,000 2,462,070 Polypore International, Inc. † 5,426 306,678 Powell Industries, Inc. † 4,198 130,012 Raytheon Co. 58,100 2,374,547 Regal-Beloit Corp. 24,800 1,125,424 Rheinmetall AG (Germany) 2,429 114,109 Schneider Electric SA (France) 4,658 251,201 SembCorp Industries, Ltd. (Singapore) 140,000 361,612 Singapore Technologies Engineering, Ltd. (Singapore) 56,000 118,818 SKF AB Class B (Sweden) 43,671 826,306 Societe BIC SA (France) 4,741 404,072 Standard Motor Products, Inc. 10,330 133,980 Tetra Tech, Inc. † 9,348 175,182 Thomas & Betts Corp. † 7,857 313,573 25 COMMON STOCKS (39.3%)* cont. Shares Value Capital goods cont. TriMas Corp. † 16,445 $244,208 United Technologies Corp. 7,822 550,356 Valmont Industries, Inc. 4,761 371,072 Vinci SA (France) 4,576 196,821 Zebra Technologies Corp. Class A † 4,728 146,284 Communication services (2.3%) ADTRAN, Inc. 9,179 242,876 Allot Communications, Ltd. (Israel) † 5,713 55,702 American Tower Corp. Class A † 30,700 1,651,660 Aruba Networks, Inc. † 4,993 104,404 AT&T, Inc. 98,440 2,807,509 BCE, Inc. (Canada) 4,889 183,993 British Sky Broadcasting Group PLC (United Kingdom) 8,372 86,110 BroadSoft, Inc. † 3,051 92,598 BT Group PLC (United Kingdom) 435,203 1,168,747 China Mobile, Ltd. (China) 14,500 141,455 Cincinnati Bell, Inc. † 112,623 348,005 Deutsche Telekom AG (Germany) 28,794 339,280 DIRECTV Class A † 72,607 3,067,646 EchoStar Corp. Class A † 31,766 718,229 France Telecom SA (France) 33,689 553,352 GeoEye, Inc. † 4,236 120,091 HSN, Inc. † 3,650 120,925 IAC/InterActiveCorp. † 78,200 3,092,810 InterDigital, Inc. 1,713 79,792 Iridium Communications, Inc. † S 29,847 185,051 Kabel Deutschland Holding AG (Germany) † 6,817 368,086 Loral Space & Communications, Inc. † 3,439 172,294 MetroPCS Communications, Inc. † 29,100 253,461 NeuStar, Inc. Class A † 8,098 203,584 NII Holdings, Inc. † 68,399 1,843,353 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 28,900 1,389,765 NTELOS Holdings Corp. 9,771 173,240 NTT DoCoMo, Inc. (Japan) 391 713,170 Premiere Global Services, Inc. † 13,927 89,411 Qualcomm, Inc. 16,522 803,465 Tele2 AB Class B (Sweden) 16,529 303,452 Telecity Group PLC (United Kingdom) † 10,357 89,542 Telecom Corp. of New Zealand, Ltd. (New Zealand) 369,627 731,880 Telenet Group Holding NV (Belgium) † 5,877 215,681 USA Mobility, Inc. 9,701 128,053 Verizon Communications, Inc. 126,325 4,648,760 Virgin Media, Inc. (United Kingdom) 5,600 136,360 Vodafone Group PLC (United Kingdom) 216,280 559,531 26 COMMON STOCKS (39.3%)* cont. Shares Value Conglomerates (0.5%) 3M Co. 5,096 $365,842 General Electric Co. 222,682 3,393,674 Marubeni Corp. (Japan) 22,000 123,100 Mitsui & Co., Ltd. (Japan) 43,200 625,643 Siemens AG (Germany) 10,360 937,518 SPX Corp. 27,539 1,247,792 Consumer cyclicals (5.1%) 99 Cents Only Stores † 8,270 152,333 Advance America Cash Advance Centers, Inc. 10,072 74,130 Advance Auto Parts, Inc. 24,900 1,446,690 Aeropostale, Inc. † 2,418 26,139 Alliance Data Systems Corp. † S 2,453 227,393 AMERCO † 729 45,526 ANN, Inc. † 10,789 246,421 Apollo Tyres, Ltd. (India) 118,560 132,697 Arbitron, Inc. 2,783 92,062 Asahi Diamond Industrial Co., Ltd. (Japan) 13,800 191,886 Ascena Retail Group, Inc. † 7,120 192,738 Audiovox Corp. Class A † 31,686 173,956 Bayerische Motoren Werke (BMW) AG (Germany) 3,454 229,248 Big Lots, Inc. † 9,226 321,342 Brunswick Corp. 10,825 151,983 Bunzl PLC (United Kingdom) 23,892 284,293 Burberry Group PLC (United Kingdom) 47,027 852,815 Cash America International, Inc. 3,374 172,614 Cato Corp. (The) Class A 3,436 77,516 Christian Dior SA (France) 3,845 430,866 Coach, Inc. 33,862 1,755,067 Compass Group PLC (United Kingdom) 51,060 413,650 Conn’s, Inc. † S 17,660 126,799 Ctrip.com Int’l, Ltd. ADR (China) † 3,700 118,992 Daimler AG (Registered Shares) (Germany) 8,899 394,837 Deluxe Corp. 12,079 224,669 DG FastChannel, Inc. † 5,602 94,954 Dillards, Inc. Class A 3,545 154,137 Dongfeng Motor Group Co., Ltd. (China) 36,000 47,726 DSW, Inc. Class A 10,734 495,696 Dun & Bradstreet Corp. (The) 24,900 1,525,374 Elders, Ltd. (Australia) † 35,584 9,843 Expedia, Inc. 58,000 1,493,500 Express, Inc. 5,717 115,998 EZCORP, Inc. Class A † 14,601 416,713 FelCor Lodging Trust, Inc. † R 33,136 77,207 Fiat Industrial SpA (Italy) † 11,816 88,252 Fiat SpA (Italy) 58,813 318,391 Finish Line, Inc. (The) Class A 15,857 316,981 27 COMMON STOCKS (39.3%)* cont. Shares Value Consumer cyclicals cont. First Cash Financial Services, Inc. † 1,287 $53,990 Foot Locker, Inc. 74,100 1,488,669 GameStop Corp. Class A † S 67,627 1,562,184 Genesco, Inc. † 3,721 191,743 Genting Bhd (Malaysia) 18,200 51,513 Global Payments, Inc. 8,145 328,977 GNC Holdings, Inc. Class A † 17,834 358,820 GOME Electrical Appliances Holdings, Ltd. (China) 283,000 64,427 Gordmans Stores, Inc. † 3,106 37,179 Harman International Industries, Inc. 27,100 774,518 Healthcare Services Group, Inc. 11,423 184,367 Helen of Troy, Ltd. (Bermuda) † 2,385 59,911 Hillenbrand, Inc. 12,671 233,146 Iconix Brand Group, Inc. † 7,417 117,189 Indofood Agri Resources, Ltd. (Singapore) † 6,000 5,569 Industria de Diseno Textil (Inditex) SA (Spain) 6,263 537,250 Interpublic Group of Companies, Inc. (The) 148,800 1,071,360 Intersections, Inc. 5,132 65,946 JB Hi-Fi, Ltd. (Australia) S 4,616 67,027 Jos. A. Bank Clothiers, Inc. † 3,457 161,200 Kimberly-Clark Corp. 48,300 3,429,783 Kingfisher PLC (United Kingdom) 141,832 544,660 Knology, Inc. † 26,743 347,124 La-Z-Boy, Inc. † 19,298 142,998 Leapfrog Enterprises, Inc. † 37,715 127,100 LG Corp. (South Korea) 1,930 96,208 Limited Brands, Inc. 64,800 2,495,448 LS Corp. (South Korea) 1,376 83,183 M6-Metropole Television (France) 11,803 192,276 Maidenform Brands, Inc. † 8,422 197,159 MasTec, Inc. † 11,212 197,443 Media Nusantara Citra Tbk PT (Indonesia) 463,500 53,088 Men’s Wearhouse, Inc. (The) 4,480 116,838 Moody’s Corp. 20,179 614,451 National CineMedia, Inc. 13,578 197,017 News Corp. Class A 60,504 935,997 Next PLC (United Kingdom) 35,236 1,381,747 Nissan Motor Co., Ltd. (Japan) 95,900 847,987 Nu Skin Enterprises, Inc. Class A 4,966 201,222 Omnicom Group, Inc. 58,300 2,147,772 OPAP SA (Greece) 24,655 250,577 Perry Ellis International, Inc. † 10,184 191,459 Peugeot SA (France) 30,706 654,407 Porsche Automobil Holding SE (Preference) (Germany) 6,514 312,350 PPR SA (France) 1,727 223,159 28 COMMON STOCKS (39.3%)* cont. Shares Value Consumer cyclicals cont. PVH Corp. 2,025 $117,936 R. R. Donnelley & Sons Co. 59,300 837,316 Randstad Holding NV (Netherlands) 3,104 99,184 Rent-A-Center, Inc. 4,000 109,800 Select Comfort Corp. † 9,771 136,501 Signet Jewelers, Ltd. (Bermuda) † 3,592 121,410 Sinclair Broadcast Group, Inc. Class A 31,408 225,195 Sonic Automotive, Inc. Class A 41,893 452,025 Sony Corp. (Japan) 44,100 846,830 Sotheby’s Holdings, Inc. Class A 2,758 76,038 Steven Madden, Ltd. † 14,404 433,560 Suzuki Motor Corp. (Japan) 29,300 644,907 Swire Pacific, Ltd. (Hong Kong) 80,500 826,854 Time Warner, Inc. 92,349 2,767,700 TJX Cos., Inc. (The) 54,900 3,045,303 TNS, Inc. † 12,174 228,871 Town Sports International Holdings, Inc. † 14,765 107,194 Trump Entertainment Resorts, Inc. F 180 765 TRW Automotive Holdings Corp. † 19,000 621,870 TUI Travel PLC (United Kingdom) 129,410 298,749 Valeo SA (France) 12,997 546,695 ValueClick, Inc. † 4,092 63,672 VF Corp. 17,746 2,156,494 Viacom, Inc. Class B 42,661 1,652,687 Volkswagen AG (Preference) (Germany) 3,498 463,562 Wal-Mart Stores, Inc. 104,902 5,444,414 Walt Disney Co. (The) 17,800 536,848 Warnaco Group, Inc. (The) † 6,240 287,602 Williams-Sonoma, Inc. 39,300 1,210,047 WPP PLC (Ireland) 40,621 375,298 Yamada Denki Co., Ltd. (Japan) 1,500 104,788 Consumer staples (4.2%) AFC Enterprises † 36,860 436,054 Ajinomoto Co., Inc. (Japan) 24,000 284,000 American Greetings Corp. Class A 7,015 129,778 Anheuser-Busch InBev NV (Belgium) 17,275 917,691 Associated British Foods PLC (United Kingdom) 7,470 128,352 Avis Budget Group, Inc. † 24,411 236,054 Beacon Roofing Supply, Inc. † 12,925 206,671 BRF — Brasil Foods SA ADR (Brazil) 1,989 34,867 Brinker International, Inc. 13,677 286,123 British American Tobacco (BAT) PLC (United Kingdom) 11,543 490,144 Bunge, Ltd. 805 46,923 Carlsberg A/S Class B (Denmark) 1,732 102,910 CEC Entertainment, Inc. 1,649 46,947 Chaoda Modern Agriculture Holdings, Ltd. (China) 58,000 7,715 29 COMMON STOCKS (39.3%)* cont. Shares Value Consumer staples cont. Cheesecake Factory, Inc. (The) † 3,481 $85,807 Chiquita Brands International, Inc. † 700 5,838 Coca-Cola Bottling Co. Consolidated 1,578 87,516 Coca-Cola Co. (The) 38,500 2,601,060 Core-Mark Holding Co., Inc. † 4,052 124,113 Corn Products International, Inc. 830 32,569 Costco Wholesale Corp. 10,100 829,412 CVS Caremark Corp. 53,000 1,779,740 Danone (France) 6,248 385,156 Darling International, Inc. † 7,017 88,344 DeNA Co., Ltd. (Japan) 4,400 184,182 DineEquity, Inc. † 8,030 309,075 Domino’s Pizza, Inc. † 10,749 292,910 Dr. Pepper Snapple Group, Inc. 70,100 2,718,478 Elizabeth Arden, Inc. † 12,608 358,572 Energizer Holdings, Inc. † 14,970 994,607 Genuine Parts Co. 38,000 1,930,400 Geo Group, Inc. (The) † 11,817 219,324 Glanbia PLC (Ireland) 2,493 14,842 Heineken Holding NV (Netherlands) 8,698 336,084 Henkel AG & Co. KGaA (Germany) 2,964 157,759 Imperial Tobacco Group PLC (United Kingdom) 2,699 91,313 IOI Corp. Bhd (Malaysia) 21,500 31,060 Jack in the Box, Inc. † 6,530 130,078 Japan Tobacco, Inc. (Japan) 248 1,157,714 Kao Corp. (Japan) 18,600 517,690 Kerry Group PLC Class A (Ireland) 24,752 868,037 Koninklijke Ahold NV (Netherlands) 85,187 1,003,327 Kroger Co. (The) 63,600 1,396,656 Kuala Lumpur Kepong Bhd (Malaysia) 5,100 33,268 Lawson, Inc. (Japan) 3,700 209,249 Lincoln Educational Services Corp. 4,934 39,916 Lorillard, Inc. 13,800 1,527,660 Maple Leaf Foods, Inc. (Canada) 1,612 17,571 McDonald’s Corp. 13,900 1,220,698 MEIJI Holdings Co., Ltd. (Japan) 7,200 341,236 MWI Veterinary Supply, Inc. † 1,748 120,297 Nestle SA (Switzerland) 14,087 775,222 Nippon Meat Packers, Inc. (Japan) 81,000 1,052,749 Olam International, Ltd. (Singapore) 104,045 177,555 Omega Protein Corp. † 8,646 78,506 Papa John’s International, Inc. † 3,350 101,840 PepsiCo, Inc. 27,127 1,679,161 Philip Morris International, Inc. 70,278 4,383,942 Prestige Brands Holdings, Inc. † 14,715 133,171 Procter & Gamble Co. (The) 62,340 3,938,641 30 COMMON STOCKS (39.3%)* cont. Shares Value Consumer staples cont. PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 77,000 $17,643 Rakuten, Inc. (Japan) 243 283,933 Reckitt Benckiser Group PLC (United Kingdom) 33,743 1,709,060 Safeway, Inc. 123,704 2,057,198 Sally Beauty Holdings, Inc. † 9,122 151,425 Shutterfly, Inc. † 1,278 52,628 Smithfield Foods, Inc. † 907 17,687 Spartan Stores, Inc. 6,906 106,905 Spectrum Brands Holdings, Inc. † 4,543 107,306 Suedzucker AG (Germany) 5,542 157,516 Tate & Lyle PLC (United Kingdom) 2,830 27,428 Tesco PLC (United Kingdom) 27,241 159,636 Tyson Foods, Inc. Class A 1,587 27,550 Unilever NV (Netherlands) 24,220 768,434 Unilever PLC (United Kingdom) 4,469 140,251 USANA Health Sciences, Inc. † 3,163 86,983 W.W. Grainger, Inc. S 20,700 3,095,478 Walgreen Co. 46,700 1,535,963 WM Morrison Supermarkets PLC (United Kingdom) 60,013 271,106 Wolseley PLC (Switzerland) 47,451 1,183,366 Yamazaki Baking Co., Inc. (Japan) 54,000 820,257 Zhongpin, Inc. (China) † 14,600 110,960 Energy (3.9%) BG Group PLC (United Kingdom) 49,130 937,258 BP PLC (United Kingdom) 144,962 871,058 Cairn Energy PLC (United Kingdom) † 11,112 48,246 Caltex Australia, Ltd. (Australia) 38,511 397,903 Cameron International Corp. † 65,600 2,725,024 Canadian Natural Resources, Ltd. (Canada) 9,800 288,837 Chevron Corp. 41,263 3,817,653 Cimarex Energy Co. 35,500 1,977,350 Clayton Williams Energy, Inc. † S 2,480 106,169 Compagnie Generale de Geophysique-Veritas (France) † 27,197 478,369 Complete Production Services, Inc. † 10,760 202,826 Compton Petroleum Corp. (Canada) † 12,497 74,667 ConocoPhillips 19,703 1,247,594 Contango Oil & Gas Co. † 3,043 166,483 CVR Energy, Inc. † 10,772 227,720 Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) ‡ 8,432 118,048 Energy Partners, Ltd. † 11,675 129,242 ENI SpA (Italy) 39,083 687,859 Exxon Mobil Corp. 145,305 10,553,502 First Solar, Inc. † S 2,104 132,994 Gazprom OAO ADR (Russia) 17,300 165,215 31 COMMON STOCKS (39.3%)* cont. Shares Value Energy cont. Halliburton Co. 102,381 $3,124,668 Helix Energy Solutions Group, Inc. † 22,287 291,960 Hidili Industry International Development, Ltd. (China) 177,000 50,037 Inpex Corp. (Japan) 84 517,944 Marathon Oil Corp. 54,400 1,173,952 Marathon Petroleum Corp. 27,150 734,679 Murphy Oil Corp. 44,700 1,973,952 Nexen, Inc. (Canada) 8,036 125,466 Occidental Petroleum Corp. 6,008 429,572 Oceaneering International, Inc. 72,900 2,576,286 Peabody Energy Corp. 57,900 1,961,652 Petrofac, Ltd. (United Kingdom) 16,124 298,856 Petroleo Brasileiro SA ADR (Brazil) 3,400 76,330 Petroquest Energy, Inc. † S 7,360 40,480 Rosetta Resources, Inc. † S 14,242 487,361 Royal Dutch Shell PLC Class B (United Kingdom) 50,868 1,582,837 Schlumberger, Ltd. 11,700 698,841 Stallion Oilfield Holdings, Ltd. 923 30,459 Statoil ASA (Norway) 59,358 1,273,129 Stone Energy Corp. † 20,440 331,332 Swift Energy Co. † 6,332 154,121 Technip SA (France) 4,969 398,327 TETRA Technologies, Inc. † 10,915 84,264 Total SA (France) 8,753 386,574 Tullow Oil PLC (United Kingdom) 21,723 441,537 Unit Corp. † 3,846 141,994 Vaalco Energy, Inc. † 21,293 103,484 Valero Energy Corp. 148,400 2,638,552 W&T Offshore, Inc. 10,290 141,590 Walter Energy, Inc. 8,171 490,342 Western Refining, Inc. † 9,061 112,900 Financials (5.9%) 3i Group PLC (United Kingdom) 56,402 164,372 ACE, Ltd. 5,239 317,483 Affiliated Managers Group † 15,000 1,170,750 Aflac, Inc. 30,000 1,048,500 Agree Realty Corp. R 6,979 152,003 AIA Group, Ltd. (Hong Kong) 150,400 425,823 Allianz SE (Germany) 6,357 599,204 Allied World Assurance Co. Holdings AG 29,323 1,574,938 American Capital Agency Corp. R 4,638 125,690 American Equity Investment Life Holding Co. 21,263 186,051 American Express Co. 27,600 1,239,240 American Financial Group, Inc. 4,960 154,107 American Safety Insurance Holdings, Ltd. † 10,683 196,567 Annaly Capital Management, Inc. R 86,900 1,445,147 32 COMMON STOCKS (39.3%)* cont. Shares Value Financials cont. Anworth Mortgage Asset Corp. R 17,350 $117,980 Arch Capital Group, Ltd. † 14,996 489,994 Arlington Asset Investment Corp. Class A 4,492 108,033 Ashford Hospitality Trust, Inc. R 16,862 118,371 Aspen Insurance Holdings, Ltd. 6,794 156,534 Assurant, Inc. 34,300 1,227,940 Assured Guaranty, Ltd. (Bermuda) 35,051 385,210 Australia & New Zealand Banking Group, Ltd. (Australia) 84,071 1,565,278 AvalonBay Communities, Inc. R 4,600 524,630 Aviva PLC (United Kingdom) 19,453 92,086 AXA SA (France) 21,323 277,325 Banca Monte dei Paschi di Siena SpA (Italy) 276,191 153,943 Banco Bradesco SA ADR (Brazil) 19,384 286,689 Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,447 235,258 Banco Santander Central Hispano SA (Spain) 14,866 121,734 Bank of America Corp. 239,934 1,468,396 Bank of Marin Bancorp. 2,760 91,190 Bank of the Ozarks, Inc. 15,508 324,582 Barclays PLC (United Kingdom) 459,273 1,129,496 Barratt Developments PLC (United Kingdom) † 88,531 107,388 Berkshire Hathaway, Inc. Class B † 29,400 2,088,576 BNP Paribas SA (France) 26,414 1,047,285 Broadridge Financial Solutions, Inc. 86,500 1,742,110 Cardtronics, Inc. † 7,277 166,789 CBL & Associates Properties, Inc. R 16,706 189,780 CBOE Holdings, Inc. 6,821 166,910 CFS Retail Property Trust (Australia) R 78,374 131,790 Cheung Kong Holdings, Ltd. (Hong Kong) 18,000 192,193 China Construction Bank Corp. (China) 786,000 469,160 Chubb Corp. (The) 15,300 917,847 Citigroup, Inc. 92,263 2,363,778 Citizens & Northern Corp. 8,315 123,561 CNO Financial Group, Inc. † 28,769 155,640 Commerzbank AG (Germany) † 49,744 125,434 CommonWealth REIT R 28,377 538,312 Community Bank System, Inc. 6,173 140,065 CubeSmart R 11,021 94,009 DBS Group Holdings, Ltd. (Singapore) 16,000 143,574 Deutsche Bank AG (Germany) 13,698 478,068 Dexus Property Group (Australia) 122,929 97,207 DFC Global Corp. † 6,749 147,466 DnB NOR ASA (Norway) 13,158 131,860 E*Trade Financial Corp. † 17,261 157,248 East West Bancorp, Inc. 18,728 279,234 Education Realty Trust, Inc. R 10,798 92,755 Endurance Specialty Holdings, Ltd. (Bermuda) 25,800 881,070 33 COMMON STOCKS (39.3%)* cont. Shares Value Financials cont. Equity Residential Trust R 9,800 $508,326 Extra Space Storage, Inc. R 5,532 103,061 Fifth Third Bancorp 86,800 876,680 Financial Institutions, Inc. 8,562 122,094 First Financial Bancorp 9,580 132,204 First Industrial Realty Trust † R 11,636 93,088 Flagstone Reinsurance Holdings SA (Luxembourg) 15,445 119,699 Flushing Financial Corp. 14,955 161,514 Glimcher Realty Trust R 24,494 173,418 Goldman Sachs Group, Inc. (The) 11,249 1,063,593 Hang Lung Group, Ltd. (Hong Kong) 114,000 579,155 Hartford Financial Services Group, Inc. (The) 80,900 1,305,726 Heartland Financial USA, Inc. 5,752 81,563 Henderson Land Development Co., Ltd. (Hong Kong) 20,000 88,752 Home Bancshares, Inc. 6,382 135,426 HSBC Holdings PLC (London Exchange) (United Kingdom) 180,614 1,379,037 Hudson City Bancorp, Inc. 120,100 679,766 Huntington Bancshares, Inc. 140,700 675,360 Industrial and Commercial Bank of China, Ltd. (China) 191,000 92,353 ING Groep NV GDR (Netherlands) † 56,365 397,364 Interactive Brokers Group, Inc. Class A 7,918 110,298 International Bancshares Corp. 11,254 147,990 Intesa Sanpaolo SpA (Italy) 438,220 685,874 Invesco Mortgage Capital, Inc. R 6,418 90,686 Israel Corp., Ltd. (The) (Israel) 894 578,053 JPMorgan Chase & Co. 113,998 3,433,620 Julius Baer Group, Ltd. (Switzerland) † 2,867 95,647 KB Financial Group, Inc. (South Korea) 7 229 Kinnevik Investment AB Class B (Sweden) 26,684 496,425 Lexington Realty Trust R 25,717 168,189 Lloyds Banking Group PLC (United Kingdom) † 1,610,227 855,400 LSR Group OJSC GDR (Russia) 18,301 66,541 LTC Properties, Inc. R 9,244 234,058 Macquarie Group, Ltd. (Australia) 3,815 81,815 Maiden Holdings, Ltd. (Bermuda) 14,221 105,093 MainSource Financial Group, Inc. 12,762 111,285 MarketAxess Holdings, Inc. 1,627 42,335 Merchants Bancshares, Inc. 3,897 104,362 MFA Financial, Inc. R 14,680 103,054 Mission West Properties R 12,235 92,864 Mitsubishi Estate Co., Ltd. (Japan) 16,000 259,098 Mitsubishi UFJ Financial Group, Inc. (Japan) 86,700 389,907 Mizuho Financial Group, Inc. (Japan) 557,960 806,354 Morgan Stanley 85,000 1,147,500 Nasdaq OMX Group, Inc. (The) † 50,300 1,163,942 National Australia Bank, Ltd. (Australia) 28,693 611,152 34 COMMON STOCKS (39.3%)* cont. Shares Value Financials cont. National Bank of Canada (Canada) 3,156 $211,277 National Financial Partners Corp. † 6,942 75,945 National Health Investors, Inc. R 9,700 408,661 Nelnet, Inc. Class A 7,788 146,259 Newcastle Investment Corp. R 33,038 134,465 Omega Healthcare Investors, Inc. R 6,981 111,207 Oriental Financial Group (Puerto Rico) 10,788 104,320 ORIX Corp. (Japan) 6,660 519,316 Persimmon PLC (United Kingdom) 32,923 232,994 Ping An Insurance (Group) Co. of China, Ltd. (China) 33,000 184,512 PNC Financial Services Group, Inc. 52,300 2,520,337 Popular, Inc. (Puerto Rico) † 51,826 77,739 Portfolio Recovery Associates, Inc. † 1,694 105,401 Protective Life Corp. 6,625 103,549 Prudential PLC (United Kingdom) 56,938 488,234 PS Business Parks, Inc. R 4,428 219,363 Rayonier, Inc. R 65,450 2,407,906 RenaissanceRe Holdings, Ltd. 10,725 684,255 Republic Bancorp, Inc. Class A 3,083 54,600 Rossi Residencial SA (Brazil) 37,700 175,707 Saul Centers, Inc. R 3,343 113,027 Sberbank of Russia ADR (Russia) † 31,118 271,433 Sberbank OJSC (Russia) 36,172 78,222 SCOR (France) 5,096 110,047 Simon Property Group, Inc. R 8,400 923,832 Soho China, Ltd. (China) 196,000 121,821 Southside Bancshares, Inc. 10,035 180,730 Standard Chartered PLC (United Kingdom) 29,890 597,677 Starwood Property Trust, Inc. R 4,983 85,508 State Street Corp. 17,500 562,800 Swiss Life Holding AG (Switzerland) † 5,477 599,317 Swiss Re AG (Switzerland) † 4,425 206,176 Symetra Financial Corp. 14,303 116,569 Tokio Marine Holdings, Inc. (Japan) 36,700 930,835 Transatlantic Holdings, Inc. 2,251 109,219 Travelers Cos., Inc. (The) 13,400 652,982 U.S. Bancorp 72,900 1,716,066 Universal Health Realty Income Trust R 2,159 72,564 Urstadt Biddle Properties, Inc. Class A R 6,889 110,017 Virginia Commerce Bancorp, Inc. † 20,960 123,035 Warsaw Stock Exchange (Poland) 5,949 76,096 Washington Banking Co. 8,177 79,562 Webster Financial Corp. 6,496 99,389 Wells Fargo & Co. 76,779 1,851,909 Westfield Retail Trust (Australia) R 179,440 417,312 Westpac Banking Corp. (Australia) 33,870 652,632 35 COMMON STOCKS (39.3%)* cont. Shares Value Financials cont. Wheelock and Co., Ltd. (Hong Kong) 62,000 $181,303 World Acceptance Corp. † 2,607 145,862 Health care (4.9%) Abbott Laboratories 19,200 981,888 Aetna, Inc. 63,573 2,310,879 Air Methods Corp. † 1,258 80,097 Akorn, Inc. † 8,815 68,845 Allergan, Inc. 40,700 3,352,866 Amedisys, Inc. † 2,092 31,003 AmerisourceBergen Corp. 50,200 1,870,954 AmSurg Corp. † 5,812 130,770 Astellas Pharma, Inc. (Japan) 14,800 558,661 AstraZeneca PLC (United Kingdom) 39,395 1,747,468 AVEO Pharmaceuticals, Inc. † 5,791 89,123 Bayer AG (Germany) 1,898 104,482 BioMarin Pharmaceuticals, Inc. † 4,345 138,475 BioMerieux (France) 4,569 398,941 Biotest AG (Preference) (Germany) 2,652 129,350 Cardinal Health, Inc. 54,200 2,269,896 Centene Corp. † 6,589 188,907 Coloplast A/S Class B (Denmark) 2,061 297,969 Computer Programs & Systems, Inc. 2,502 165,507 Conmed Corp. † 11,707 269,378 Cooper Companies, Inc. (The) 3,483 275,679 Cubist Pharmaceuticals, Inc. † 9,683 342,004 Elan Corp. PLC ADR (Ireland) † 53,342 561,691 Eli Lilly & Co. 63,490 2,347,225 Endo Pharmaceuticals Holdings, Inc. † 10,540 295,015 Forest Laboratories, Inc. † 81,432 2,507,291 Gentiva Health Services, Inc. † 4,054 22,378 Gilead Sciences, Inc. † 87,200 3,383,360 GlaxoSmithKline PLC (United Kingdom) 73,565 1,521,634 Greatbatch, Inc. † 5,906 118,179 Grifols SA (Spain) † 9,871 184,955 Health Net, Inc. † 31,000 735,010 HealthSpring, Inc. † 4,544 165,674 Healthways, Inc. † 6,629 65,163 Hi-Tech Pharmacal Co., Inc. † 5,426 182,314 Human Genome Sciences, Inc. † 6,436 81,673 Humana, Inc. 29,400 2,138,262 Impax Laboratories, Inc. † 11,684 209,260 InterMune, Inc. † 4,209 85,022 ISTA Pharmaceuticals, Inc. † 28,409 98,011 Jazz Pharmaceuticals, Inc. † 17,142 711,736 Johnson & Johnson 58,080 3,700,277 Kensey Nash Corp. † 5,902 144,599 36 COMMON STOCKS (39.3%)* cont. Shares Value Health care cont. Kindred Healthcare, Inc. † 9,630 $83,011 Laboratory Corp. of America Holdings † 18,400 1,454,520 Lincare Holdings, Inc. 4,911 110,498 Magellan Health Services, Inc. † 6,461 312,066 Medco Health Solutions, Inc. † 48,900 2,292,921 Medicines Co. (The) † 6,584 97,970 Medicis Pharmaceutical Corp. Class A 5,984 218,296 Merck & Co., Inc. 53,499 1,749,952 Metropolitan Health Networks, Inc. † 15,442 70,107 Mitsubishi Tanabe Pharma (Japan) 28,500 528,636 Molina Healthcare, Inc. † 9,381 144,843 Momenta Pharmaceuticals, Inc. † 3,805 43,758 Neurocrine Biosciences, Inc. † 14,862 88,875 Novartis AG (Switzerland) 28,726 1,604,956 Omnicare, Inc. 12,742 324,029 Onyx Pharmaceuticals, Inc. † 3,336 100,113 OraSure Technologies, Inc. † 46,114 367,067 Orion Oyj Class B (Finland) 11,501 231,902 Par Pharmaceutical Cos., Inc. † 17,594 468,352 Pfizer, Inc. 155,023 2,740,807 Questcor Pharmaceuticals, Inc. † 4,035 109,994 Roche Holding AG (Switzerland) 3,418 550,501 RTI Biologics, Inc. † 40,288 132,548 Salix Pharmaceuticals, Ltd. † 3,457 102,327 Sanofi (France) 31,940 2,100,674 Sanofi CVR (France) † 94,800 100,488 Sciclone Pharmaceuticals, Inc. † 12,414 47,297 Sequenom, Inc. † 18,521 94,272 Sirona Dental Systems, Inc. † 2,599 110,224 SonoSite, Inc. † 8,542 259,164 Spectrum Pharmaceuticals, Inc. † 7,285 55,585 STAAR Surgical Co. † 14,308 111,602 Suzuken Co., Ltd. (Japan) 9,900 265,878 Synthes, Inc. (Switzerland) 2,672 432,513 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 12,444 463,166 Thoratec Corp. † 3,541 115,578 United Therapeutics Corp. † 2,181 81,766 UnitedHealth Group, Inc. 85,576 3,946,765 Viropharma, Inc. † 19,873 359,105 Waters Corp. † 34,000 2,566,660 Watson Pharmaceuticals, Inc. † 6,588 449,631 WellCare Health Plans, Inc. † 2,538 96,393 Technology (5.6%) Acacia Research — Acacia Technologies (Tracking Stock) † 6,396 230,192 Accenture PLC Class A 48,600 2,560,248 Acme Packet, Inc. † 1,878 79,984 37 COMMON STOCKS (39.3%)* cont. Shares Value Technology cont. Actuate Corp. † 35,874 $198,024 Aixtron SE (Germany) S 6,966 101,525 Altek Corp. (Taiwan) 78,474 78,088 Amdocs, Ltd. (United Kingdom) † 36,836 998,992 Amkor Technologies, Inc. † 12,618 55,014 Analog Devices, Inc. 35,600 1,112,500 Anixter International, Inc. 5,280 250,483 Apple, Inc. † 30,383 11,581,392 Applied Materials, Inc. 261,400 2,705,490 Asustek Computer, Inc. (Taiwan) 20,960 156,537 Baidu, Inc. ADR (China) † 1,200 128,292 Brooks Automation, Inc. 10,925 89,039 CA, Inc. 55,800 1,083,078 CACI International, Inc. Class A † 2,266 113,164 Cavium, Inc. † 1,884 50,887 Ceva, Inc. † 5,318 129,281 Cirrus Logic, Inc. † 8,889 131,024 Cisco Systems, Inc. 117,058 1,813,228 Coherent, Inc. † 1,329 57,094 Computershare, Ltd. (Australia) 15,554 111,035 Cypress Semiconductor Corp. † 8,114 121,467 Dell, Inc. † 152,724 2,161,045 DST Systems, Inc. 5,284 231,598 EnerSys † 9,119 182,562 Entegris, Inc. † 28,400 181,192 Entropic Communications, Inc. † 39,955 165,014 F-Secure OYJ (Finland) 21,826 56,940 F5 Networks, Inc. † 1,429 101,530 Fair Isaac Corp. 10,856 236,986 Fairchild Semiconductor Intl., Inc. † 18,314 197,791 FEI Co. † 10,186 305,173 Fujitsu, Ltd. (Japan) 196,000 923,869 Gemalto NV (Netherlands) 3,223 153,911 Google, Inc. Class A † 4,758 2,447,420 GT Advanced Technologies, Inc. † 10,617 74,531 Harris Corp. 59,300 2,026,281 Hewlett-Packard Co. 87,828 1,971,739 Hollysys Automation Technologies, Ltd. (China) † S 14,400 84,096 Hon Hai Precision Industry Co., Ltd. (Taiwan) 25,100 56,031 IBM Corp. 29,915 5,236,022 Infineon Technologies AG (Germany) 50,396 371,763 Infospace, Inc. † 8,025 67,089 Integrated Silicon Solutions, Inc. † 5,191 40,542 Intel Corp. 103,241 2,202,131 KEMET Corp. † 9,623 68,804 Konami Corp. (Japan) 11,700 393,061 38 COMMON STOCKS (39.3%)* cont. Shares Value Technology cont. L-3 Communications Holdings, Inc. 33,300 $2,063,601 Lenovo Group, Ltd. (China) 554,000 370,543 Lexmark International, Inc. Class A † 3,729 100,795 LTX-Credence Corp. † 10,154 53,715 Magma Design Automation, Inc. † 31,223 142,065 Manhattan Associates, Inc. † 2,787 92,194 Microsoft Corp. 301,260 7,498,361 MicroStrategy, Inc. † 1,709 194,946 Monotype Imaging Holdings, Inc. † 12,593 152,753 Murata Manufacturing Co., Ltd. (Japan) 3,600 194,347 Nanometrics, Inc. † 6,134 88,943 NCI, Inc. † 135 1,611 NIC, Inc. 7,265 83,184 Nokia OYJ (Finland) 18,682 106,000 Nova Measuring Instruments, Ltd. (Israel) † 18,541 99,565 Novellus Systems, Inc. † 34,100 929,566 Omnivision Technologies, Inc. † 6,396 89,800 Oracle Corp. 59,549 1,711,438 Pace PLC (United Kingdom) 57,759 85,407 PC-Tel, Inc. † 6,137 37,743 Photronics, Inc. † 20,555 102,364 Plantronics, Inc. 3,331 94,767 Polycom, Inc. † 10,516 193,179 QLogic Corp. † 116,716 1,479,959 RF Micro Devices, Inc. † 37,292 236,431 Rohm Co., Ltd. (Japan) 2,900 150,813 Samsung Electronics Co., Ltd. (South Korea) 291 203,849 SanDisk Corp. † 2,700 108,945 SAP AG (Germany) 6,628 338,432 Seagate Technology 77,200 793,616 Silicon Graphics International Corp. † 6,053 72,152 Skyworks Solutions, Inc. † 5,936 106,492 Skyworth Digital Holdings, Ltd. (China) 444,000 150,339 Sourcefire, Inc. † S 7,717 206,507 STEC, Inc. † 19,127 193,948 Synchronoss Technologies, Inc. † S 4,899 122,034 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 33,000 74,770 Tech Data Corp. † 9,178 396,765 TeleCommunication Systems, Inc. Class A † 29,858 103,010 Telefonaktiebolaget LM Ericsson Class B (Sweden) 21,508 206,903 Tencent Holdings, Ltd. (China) 5,500 112,854 Teradata Corp. † 41,300 2,210,789 Teradyne, Inc. † S 132,800 1,462,128 TIBCO Software, Inc. † 11,679 261,493 Trend Micro, Inc. (Japan) 9,500 296,704 TTM Technologies, Inc. † 12,268 116,669 39 COMMON STOCKS (39.3%)* cont. Shares Value Technology cont. Unimicron Technology Corp. (Taiwan) 128,000 $179,413 Unisys Corp. † 2,725 42,755 Verint Systems, Inc. † 6,584 173,093 Websense, Inc. † 3,246 56,156 Western Digital Corp. † 33,600 864,192 Zix Corp. † 8,376 22,364 Transportation (0.5%) AirAsia Bhd (Malaysia) 185,900 169,265 Alaska Air Group, Inc. † 5,179 291,526 Alexander & Baldwin, Inc. 7,400 270,322 Central Japan Railway Co. (Japan) 141 1,229,261 ComfortDelgro Corp., Ltd. (Singapore) 255,000 253,763 Deutsche Post AG (Germany) 11,070 141,720 Genesee & Wyoming, Inc. Class A † 7,044 327,687 Hitachi Transport System, Ltd. (Japan) 11,700 216,660 International Consolidated Airlines Group SA (United Kingdom) † 74,707 176,193 United Continental Holdings, Inc. † 85,300 1,653,114 US Airways Group, Inc. † S 19,300 106,150 Wabtec Corp. 2,565 135,612 Yangzijiang Shipbuilding Holdings, Ltd. (China) 946,000 631,137 Utilities and power (1.5%) AES Corp. (The) † 128,979 1,258,835 Alliant Energy Corp. 19,123 739,678 Ameren Corp. 18,200 541,814 American Electric Power Co., Inc. 21,363 812,221 Atco, Ltd. Class I (Canada) 4,000 237,203 Centrica PLC (United Kingdom) 88,972 409,746 China Resources Power Holdings Co., Ltd. (China) 102,000 153,992 China WindPower Group, Ltd. (China) † 2,070,000 96,128 Chubu Electric Power, Inc. (Japan) 7,500 141,114 CMS Energy Corp. 36,200 716,398 DPL, Inc. 40,256 1,213,316 Electric Power Development Co. (Japan) 10,900 321,388 Enel SpA (Italy) 105,212 466,278 Energias de Portugal (EDP) SA (Portugal) 273,610 841,762 Entergy Corp. 16,400 1,087,156 Exelon Corp. 69,900 2,978,439 Fortum OYJ (Finland) 11,149 262,266 GDF Suez (France) 4,610 137,947 International Power PLC (United Kingdom) 16,555 78,567 NRG Energy, Inc. † 39,100 829,311 Public Power Corp. SA (Greece) 9,765 78,249 Red Electrica Corp. SA (Spain) 24,771 1,132,309 RWE AG (Germany) 5,312 195,931 TECO Energy, Inc. 114,500 1,961,385 40 COMMON STOCKS (39.3%)* cont. Shares Value Utilities and power cont. Toho Gas Co., Ltd. (Japan) 41,000 $269,323 Tokyo Gas Co., Ltd. (Japan) 25,000 116,519 Westar Energy, Inc. S 26,357 696,364 Total common stocks (cost $483,301,565) CORPORATE BONDS AND NOTES (18.1%)* Principal amount Value Basic materials (1.3%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $190,000 $194,614 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 135,000 169,933 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 94,721 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 665,000 757,590 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 335,000 271,350 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 340,000 307,700 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 460,000 565,259 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 30,000 19,500 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 120,000 124,050 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 235,000 231,475 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.347s, 2013 (Netherlands) 105,000 93,450 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 297,825 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 425,000 544,408 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 75,000 70,313 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 548,006 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.778s, 2014 115,000 115,350 Exopack Holding Corp. 144A sr. notes 10s, 2018 185,000 172,975 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 475,000 475,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 200,000 189,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 309,875 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,617,000 1,732,211 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 125,000 91,563 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 181,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 138,838 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 257,713 41 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Basic materials cont. INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $155,000 $152,675 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 135,000 125,542 International Paper Co. sr. unsec. notes 7.95s, 2018 $505,000 583,289 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 420,423 Lyondell Chemical Co. sr. notes 11s, 2018 874,584 944,551 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 278,000 299,545 Momentive Performance Materials, Inc. notes 9s, 2021 430,000 294,550 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) † 215,000 159,638 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 185,000 182,688 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 55,000 53,488 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 445,000 436,100 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 268,000 263,310 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) F † 295,000 — PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 97,223 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $275,000 288,063 Pregis Corp. company guaranty notes FRN 6.605s, 2013 EUR 50,000 60,467 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $165,000 150,150 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 395,000 531,578 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 135,000 132,748 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 383,289 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 Δ 100,000 101,000 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 5,000 6,232 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $200,000 192,000 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 50,050 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 265,000 282,225 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 315,000 330,750 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 286,000 284,570 Styrolution GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 115,000 114,002 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) $260,000 305,656 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 130,000 117,000 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 305,000 298,900 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 275,000 262,625 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 175,000 120,750 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 180,000 197,906 42 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Capital goods (0.9%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 $595,000 $635,906 Allison Transmission 144A company guaranty 11s, 2015 270,000 279,450 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 420,000 428,400 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 135,000 126,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 15,000 14,100 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 245,000 254,800 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 200,000 249,709 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 78,563 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 170,000 142,800 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 155,000 131,750 Berry Plastics Corp. notes 9 3/4s, 2021 195,000 165,750 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 770,000 873,166 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 240,000 242,400 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 110,000 110,000 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 77,855 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 $120,000 120,750 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 379,514 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 282,065 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 390,000 407,796 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 480,000 477,600 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 20,000 19,900 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 906,000 1,142,945 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 415,000 381,800 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 165,000 165,825 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 142,682 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 135,000 135,338 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 190,000 176,700 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 105,000 89,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 96,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 88,000 43 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Capital goods cont. Ryerson Holding Corp. sr. disc. notes zero %, 2015 $105,000 $46,463 Ryerson, Inc. company guaranty sr. notes 12s, 2015 520,000 520,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 405,000 469,414 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 135,000 137,700 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 110,550 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 203,700 Terex Corp. sr. unsec. sub. notes 8s, 2017 435,000 384,975 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 400,000 392,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 221,000 229,840 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 330,000 335,775 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 851,023 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2012 270,000 432 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 105,000 107,625 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 171,600 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 193,990 American Tower Corp. sr. unsec. notes 7s, 2017 440,000 497,553 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 111,000 116,029 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 253,942 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 183,000 209,033 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 715,000 960,032 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 105,000 106,050 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 660,000 687,225 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 81,400 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 218,259 248,815 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 75,000 76,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 280,000 263,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 315,000 305,550 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 635,957 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 575,000 569,250 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 125,000 123,438 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 295,000 259,600 44 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Communication services cont. Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 $720,000 $610,200 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 920,000 1,102,836 Cox Communications, Inc. 144A notes 5 7/8s, 2016 206,000 236,693 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 315,000 274,050 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 716,000 710,630 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 103,000 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 78,059 CSC Holdings LLC sr. notes 6 3/4s, 2012 6,000 6,105 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 45,000 48,544 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 841,000 1,121,735 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 162,525 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 216,200 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 255,000 245,438 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 375,000 360,938 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 164,175 France Telecom notes 8 1/2s, 2031 (France) 440,000 609,357 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 425,000 412,250 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 185,000 179,450 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 275,000 278,603 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 320,000 297,600 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 529,843 455,665 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,110,400 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 200,000 172,000 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 147,000 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 238,133 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 45,000 39,769 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 536,000 529,300 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 172,050 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 155,000 154,225 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 500,000 487,500 45 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Communication services cont. NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 $440,000 $481,800 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 95,000 96,900 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 273,000 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 240,925 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 115,000 115,000 Qwest Corp. notes 6 3/4s, 2021 825,000 803,394 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 440,000 454,850 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 110,975 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 631,000 700,419 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 20,000 21,000 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 470,000 492,325 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,275,000 953,063 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 550,000 511,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 145,000 124,700 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 50,000 56,602 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 770,000 878,137 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 228,744 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 18,000 24,283 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 480,000 646,558 Verizon New Jersey, Inc. debs. 8s, 2022 160,000 203,413 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 240,000 327,479 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 180,000 194,400 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 355,000 303,081 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 470,000 399,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 85,638 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 389,813 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 159,225 Consumer cyclicals (2.8%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 32,550 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 240,000 184,800 46 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Consumer cyclicals cont. Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $315,000 $242,550 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 167,700 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 380,100 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 115,000 110,975 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 321,000 310,568 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 11,991 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 250,000 241,875 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 105,000 103,425 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 91,800 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 140,000 94,500 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 150,000 94,500 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 60,325 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 370,000 296,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 70,000 61,775 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 244,800 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 94,763 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 106,700 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 90,250 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 205,000 174,250 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 5,000 2,975 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,270,000 1,281,113 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 205,000 258,802 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 444,001 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 46,463 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 340,000 217,600 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 230,000 181,125 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 325,000 260,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 420,635 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 375,000 289,688 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 155,000 159,650 47 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Consumer cyclicals cont. Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 $55,000 $51,975 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 374,732 340,069 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 207,900 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 90,000 46,575 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 125,000 70,625 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 650,000 664,625 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 195,000 195,975 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 290,000 244,325 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 157,000 168,775 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 480,000 507,730 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 270,023 DISH DBS Corp. company guaranty 6 5/8s, 2014 10,000 10,113 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 505,000 515,100 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 240,000 229,200 Echostar DBS Corp. sr. notes 6 3/8s, 2011 240,000 240,000 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 185,000 205,350 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 R 375,000 335,625 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 356,000 370,240 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 395,825 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 125,000 131,250 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 485,000 468,469 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 270,000 268,650 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 175,000 171,500 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 271,500 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 184,300 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 652,000 737,727 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 515,000 553,625 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 305,000 277,169 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 187,063 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 720,000 734,400 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 61,557 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 $75,000 84,292 48 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Consumer cyclicals cont. Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 $90,000 $90,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,053,000 989,820 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 265,000 267,650 Liberty Interactive, LLC debs. 8 1/4s, 2030 245,000 232,138 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 235,000 237,644 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 415,000 373,500 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 255,000 278,543 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 255,000 14,663 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 285,000 257,213 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 130,000 112,775 MGM Resorts International company guaranty sr. notes 9s, 2020 60,000 62,325 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 80,750 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 130,000 110,175 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 32,738 MGM Resorts International sr. notes 6 3/4s, 2012 436,000 427,280 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 182,250 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 660,000 531,300 Navistar International Corp. sr. notes 8 1/4s, 2021 375,000 384,375 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 178,350 News America Holdings, Inc. company guaranty 7 3/4s, 2024 350,000 434,695 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 619,901 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 210,000 214,200 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 100,000 80,500 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 215,000 198,875 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 790,600 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 145,000 153,700 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 405,000 400,950 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 145,725 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 143,850 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 40,000 40,300 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 400,000 385,000 Ply Gem Industries, Inc. company guaranty sr. notes 8 1/4s, 2018 45,000 36,675 49 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Consumer cyclicals cont. Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 $240,000 $230,400 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 160,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 155,000 165,075 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 252,700 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 60,400 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 330,000 326,700 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 345,000 325,163 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 335,000 273,863 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 210,000 205,800 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 70,000 65,975 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 331,000 349,205 Sears Holdings Corp. company guaranty 6 5/8s, 2018 200,000 165,000 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 30,000 28,200 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 105,000 105,525 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 410,061 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 485,000 501,640 Time Warner, Inc. debs. 9.15s, 2023 25,000 34,284 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 62,563 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 555,000 586,913 Travelport LLC company guaranty 11 7/8s, 2016 50,000 19,750 Travelport LLC company guaranty 9 7/8s, 2014 210,000 137,550 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 185,000 108,225 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 140,000 188,310 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $370,000 388,500 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 367,000 398,195 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 187,200 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) † ‡‡ F 227,196 7,725 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,119,228 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 57,135 Walt Disney Co. sr. unsec. notes 2 3/4s, 2021 165,000 162,340 Walt Disney Co. sr. unsec. unsub. notes 4 3/8s, 2041 65,000 68,511 50 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Consumer cyclicals cont. Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 $155,000 $162,750 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 455,000 509,600 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 303,000 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 445,000 427,200 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 185,000 157,250 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 507,960 Consumer staples (1.6%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 190,000 204,250 AE Escrow Corp. 144A sr. unsec. notes 9 3/4s, 2020 80,000 76,800 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 310,000 410,809 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 40,000 52,432 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 378,653 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 69,300 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 145,000 139,925 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 33,641 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 258,626 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 180,250 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 215,000 205,325 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 145,000 128,325 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 205,000 147,600 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 229,929 177,045 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 367,500 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 570,000 598,500 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 290,000 280,575 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 440,974 519,666 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 513,761 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 292,788 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 65,000 65,813 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 273,325 51 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Consumer staples cont. Del Monte Foods Co. 144A company guaranty sr. unsec. notes 7 5/8s, 2019 $80,000 $67,600 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 310,000 338,505 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 165,000 220,626 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 390,000 455,552 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 282,863 Dole Food Co. sr. notes 13 7/8s, 2014 88,000 100,540 Dole Food Co. 144A sr. notes 8s, 2016 190,000 194,275 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 240,000 General Mills, Inc. sr. unsec. notes 5.65s, 2019 170,000 201,782 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 529,025 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 24,000 24,000 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 90,725 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 328,488 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $325,000 347,750 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 765,000 631,125 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 32,038 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 810,000 992,857 Kroger Co. company guaranty 6.4s, 2017 748,000 886,907 Kroger Co. sr. notes 6.15s, 2020 40,000 48,263 Landry’s Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 45,000 45,225 Landry’s Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 105,000 105,525 Libbey Glass, Inc. sr. notes 10s, 2015 117,000 122,558 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 302,000 408,829 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 393,000 496,499 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 125,000 129,063 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 460,381 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 475,000 471,438 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 321,300 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 290,000 264,625 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 545,000 570,888 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 225,000 214,875 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 737,000 582,230 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 83,400 Roadhouse Financing, Inc. notes 10 3/4s, 2017 170,000 157,675 52 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Consumer staples cont. RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 $130,000 $136,500 Service Corporation International sr. notes 7s, 2019 115,000 116,150 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 645,000 661,125 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 510,000 578,850 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 155,000 165,075 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 168,907 182,842 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 193,500 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 285,000 329,175 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 105,000 96,075 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 180,000 186,750 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 525,000 552,563 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 115,000 111,838 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 145,700 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 265,969 Energy (1.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 185,000 172,513 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 195,000 182,325 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,040,000 1,231,589 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 105,000 114,571 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 35,000 39,264 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 525,000 548,916 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 240,000 230,400 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 250,000 237,500 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 105,000 104,738 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 120,000 83,550 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 922,017 Brigham Exploration Co. company guaranty sr. unsec. notes 6 7/8s, 2019 65,000 63,375 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 205,000 219,350 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 385,000 377,300 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 200,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 455,000 441,350 53 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Energy cont. Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 $10,000 $9,125 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 225,000 235,688 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 99,750 Complete Production Services, Inc. company guaranty 8s, 2016 395,000 395,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 266,750 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 552,563 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,950 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 38,600 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 328,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 357,645 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 145,000 139,925 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 580,000 519,100 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 146,450 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 123,250 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 185,000 171,125 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 265,000 268,975 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 507,000 496,860 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 324,000 355,596 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,111,650 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 425,000 410,125 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 645,000 654,675 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 150,000 141,750 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 75,000 73,875 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 315,000 286,650 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 105,000 88,200 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 86,080 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 230,000 221,375 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 185,000 194,250 Marathon Petroleum Corp. 144A sr. unsec. notes 6 1/2s, 2041 170,000 183,398 54 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $205,000 $196,288 Milagro Oil & Gas 144A notes 10 1/2s, 2016 275,000 220,000 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 80,000 82,984 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 145,000 146,450 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 115,000 113,706 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 335,000 336,675 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 583,281 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 225,000 231,750 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 60,000 61,800 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) † 70,000 44,100 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) † 230,000 144,900 Peabody Energy Corp. company guaranty 7 3/8s, 2016 420,000 461,475 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,281 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,348,875 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 345,000 369,150 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 50,000 51,500 Plains Exploration & Production Co. company guaranty 7s, 2017 595,000 595,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 40,000 35,200 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 375,000 405,000 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 117,150 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 321,300 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 810,000 749,250 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 60,000 55,200 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 135,000 126,900 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 605,003 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 125,000 124,375 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 274,544 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 615,000 650,436 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 54,725 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 74,708 55 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Energy cont. Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) $230,000 $325,996 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 118,861 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 146,837 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 95,000 103,469 Whiting Petroleum Corp. company guaranty 7s, 2014 385,000 410,025 Williams Cos., Inc. (The) notes 7 3/4s, 2031 22,000 26,411 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 63,000 74,687 Financials (3.8%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.832s, 2014 (United Kingdom) 285,000 271,527 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 205,000 181,938 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 461,856 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 182,933 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 158,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 129,587 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 126,700 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.526s, 2014 177,000 151,955 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 141,050 American Express Co. sr. unsec. notes 8 1/8s, 2019 870,000 1,098,037 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 270,000 238,275 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 894,880 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 624,050 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 225,790 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 390,000 398,699 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 610,000 658,166 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 31,160 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,401 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.819s, 2027 327,000 202,768 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 230,000 150,938 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 575,000 414,000 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 285,000 301,553 56 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Financials cont. Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 $135,000 $145,587 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 282,910 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 66,125 65,949 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 390,000 395,696 Capital One Capital III company guaranty 7.686s, 2036 231,000 225,803 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 235,000 224,425 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 345,000 350,175 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 81,600 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 315,700 CIT Group, Inc. 144A bonds 7s, 2017 1,345,000 1,304,650 CIT Group, Inc. 144A bonds 7s, 2016 585,000 567,450 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 303,475 Citigroup, Inc. sr. notes 6 1/2s, 2013 895,000 941,805 Citigroup, Inc. sub. notes 5s, 2014 839,000 822,857 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 277,000 267,748 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 545,000 461,018 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 145,000 150,075 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 255,000 247,350 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 764,000 767,661 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 352,000 276,320 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 820,000 836,889 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 235,000 157,450 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 411,000 441,813 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 179,550 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 185,000 208,588 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.35s, 2028 217,000 130,895 GATX Financial Corp. notes 5.8s, 2016 120,000 134,006 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 975,000 939,656 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.478s, 2016 600,000 557,447 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 918,965 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,087,757 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,073,000 970,141 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 340,000 358,613 HSBC Finance Capital Trust IX FRN 5.911s, 2035 700,000 581,000 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 1,314,000 1,291,428 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 300,000 294,457 57 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Financials cont. HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $190,000 $175,750 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 35,000 33,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 582,806 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 21,750 JPMorgan Chase & Co. sr. notes 6s, 2018 1,537,000 1,711,652 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 346,931 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 674,000 672,340 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default) † 1,845,000 185 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 335,000 341,700 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 490,000 463,050 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 625,000 637,287 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 10,000 9,695 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,640,000 1,640,589 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 295,500 MetLife, Inc. sr. unsec. 6 3/4s, 2016 130,000 149,516 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,525,000 1,563,139 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 115,000 109,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 245,000 251,125 Nationwide Financial Services notes 5 5/8s, 2015 125,000 132,854 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 228,512 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 310,000 285,975 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 280,000 267,050 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 541,490 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 71,000 72,770 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 555,000 550,838 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 155,000 151,125 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 121,100 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 225,000 240,652 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 305,000 236,375 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 440,000 413,708 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 110,000 114,675 58 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Financials cont. Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) $110,000 $112,200 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 80,000 74,400 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 124,277 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 307,000 345,177 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 147,000 160,132 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 145,000 147,311 SLM Corp. sr. notes Ser. MTN, 8s, 2020 220,000 217,183 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 140,423 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 780,000 729,300 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.347s, 2037 475,000 333,274 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 45,000 39,150 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 465,000 480,682 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 225,000 234,391 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 2,000,000 1,885,000 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 405,000 419,970 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 482,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,818,000 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 277,030 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 118,203 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 76,214 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 504,625 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 295,000 287,315 Willis Group North America, Inc. company guaranty 6.2s, 2017 70,000 76,439 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 312,000 274,560 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 538,000 633,329 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 366,082 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 752,847 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 566,244 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 202,638 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 150,000 154,500 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 295,000 280,250 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 250,000 321,621 59 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Health care cont. CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 $225,000 $208,125 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 565,000 555,113 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 507,619 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 128,967 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 479,600 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 70,000 67,200 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 210,000 201,600 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 390,000 403,650 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 155,000 155,581 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 275,000 275,000 HCA, Inc. sr. notes 6 1/2s, 2020 870,000 846,075 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 250,000 228,750 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 48,000 48,660 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 335,000 329,138 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 470,000 380,700 Johnson & Johnson sr. unsec. notes 4.85s, 2041 700,000 827,164 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 207,900 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 119,223 Select Medical Corp. company guaranty 7 5/8s, 2015 86,000 74,498 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 71,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 82,392 79,096 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 198,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 54,000 58,455 Tenet Healthcare Corp. sr. notes 9s, 2015 624,000 658,320 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 163,913 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 295,000 309,058 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 125,000 125,000 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 706,244 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 35,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 95,025 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 36,850 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 6,500 WellPoint, Inc. notes 7s, 2019 220,000 271,840 60 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Miscellaneous (—%) Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $165,000 $160,050 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 350,000 345,625 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 15,000 15,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 308,700 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 200,000 166,000 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 ‡‡ 140,000 102,550 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 475,000 346,750 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 123,250 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 460,000 370,300 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 165,000 136,125 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 867,233 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 222,000 239,790 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 470,000 535,247 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 295,000 266,975 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 83,200 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 155,000 161,200 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ 1,591,302 1,324,759 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 245,000 193,550 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 130,000 115,375 First Data Corp. 144A sr. bonds 12 5/8s, 2021 375,000 277,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 158,000 158,000 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 91,520 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 285,000 292,838 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 256,907 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 178,526 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 103,950 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 632,813 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 173,000 170,405 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 104,469 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 614,672 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 150,000 155,063 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 360,000 376,200 NXP BV/NXP Funding, LLC 144A sr. sec. notes 10s, 2013 (Netherlands) 15,000 16,088 Oracle Corp. 144A notes 3 7/8s, 2020 360,000 384,733 Oracle Corp. 144A sr. notes 5 3/8s, 2040 215,000 248,973 61 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Technology cont. Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 $340,000 $345,066 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 195,000 191,100 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 10,000 10,100 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 195,300 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 269,500 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 336,000 398,512 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 140,576 Transportation (0.3%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 290,000 291,450 Burlington Northern Santa Fe Corp. sr. unsec. unsub. notes 5 3/4s, 2040 155,000 180,955 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 495,000 554,290 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 439,369 461,338 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 8s, 2018 (Mexico) 130,000 141,213 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 6 1/8s, 2021 (Mexico) 55,000 54,450 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 462,321 462,321 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 322,000 348,565 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 315,000 280,350 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 126,845 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 132,120 127,496 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 305,000 204,350 Utilities and power (1.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 412,000 434,214 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 520,000 522,600 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 165,000 155,925 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 309,400 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 164,404 Arizona Public Services Co. sr. unsec. notes 5.05s, 2041 210,000 228,872 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 60,760 Beaver Valley Funding Corp. sr. bonds 9s, 2017 137,000 147,030 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 404,000 452,459 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 277,334 296,747 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 230,000 225,400 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 574,175 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 50,000 58,077 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 130,000 151,954 62 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Utilities and power cont. Commonwealth Edison Co. 1st mtge. 5.9s, 2036 $593,000 $710,345 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.669s, 2066 823,000 732,470 Dominion Resources, Inc. unsub. notes 5.7s, 2012 535,000 558,430 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 760,000 459,800 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 80,000 53,600 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 35,000 32,550 Edison Mission Energy sr. unsec. notes 7.2s, 2019 400,000 228,000 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 2,975 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 249,026 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 784,117 Electricite de France 144A notes 6 1/2s, 2019 (France) 375,000 438,327 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 97,000 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 265,000 254,400 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 155,025 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 313,388 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 350,000 360,752 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 245,000 232,567 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 290,000 311,037 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 205,000 209,620 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 11,000 11,060 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 425,000 397,375 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 61,100 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 236,325 ITC Holdings Corp. 144A notes 5 7/8s, 2016 458,000 518,603 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 348,214 Kansas Gas & Electric Co. bonds 5.647s, 2021 65,958 68,655 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 484,075 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 182,062 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 850,000 1,075,632 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 265,000 331,827 NRG Energy, Inc. company guaranty 7 3/8s, 2017 110,000 113,300 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 672,525 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 161,799 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 235,000 237,519 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 650,000 775,794 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 456,000 522,086 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 24,452 24,476 63 CORPORATE BONDS AND NOTES (18.1%)* cont. Principal amount Value Utilities and power cont. PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 $185,000 $204,601 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 194,280 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 629,000 625,855 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 313,344 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,298 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 453,691 190,550 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 185,000 112,850 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 200,000 160,000 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 180,000 179,227 Union Electric Co. sr. sec. notes 6.4s, 2017 320,000 380,269 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 89,077 Total corporate bonds and notes (cost $219,883,973) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.0%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, October 1, 2041 $45,000,000 $48,895,313 U.S. Government Agency Mortgage Obligations (10.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 901,195 926,259 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, October 1, 2041 50,000,000 54,269,530 4 1/2s, TBA, October 1, 2041 12,000,000 12,731,250 4s, TBA, October 1, 2041 9,000,000 9,433,125 4s, TBA, October 1, 2026 33,000,000 34,794,375 3 1/2s, March 1, 2041 941,766 968,547 3 1/2s, TBA, October 1, 2041 16,000,000 16,432,499 Total U.S. government and agency mortgage obligations (cost $177,975,621) MORTGAGE-BACKED SECURITIES (4.4%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 5A1, 3.364s, 2036 $791,388 $348,211 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.801s, 2049 787,000 823,253 Ser. 07-2, Class A2, 5.634s, 2049 790,717 798,040 Ser. 07-1, Class XW, IO, 0.463s, 2049 9,694,487 112,330 64 MORTGAGE-BACKED SECURITIES (4.4%)* cont. Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.876s, 2035 $2,477,529 $6,181 Ser. 07-5, Class XW, IO, 0.587s, 2051 20,082,979 329,040 Ser. 04-5, Class XC, IO, 0.473s, 2041 6,585,106 118,163 Ser. 04-4, Class XC, IO, 0.458s, 2042 5,938,515 123,889 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.935s, 2036 540,477 329,691 FRB Ser. 06-3, Class 35A1, 5.623s, 2036 704,380 433,194 FRB Ser. 06-3, Class 33A1, 5.547s, 2036 1,317,502 579,701 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.588s, 2032 189,000 197,226 FRB Ser. 07-PW16, Class A2, 5.853s, 2040 156,027 161,375 Ser. 04-PR3I, Class X1, IO, 0.314s, 2041 2,205,148 38,971 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.255s, 2038 8,575,824 131,639 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.21s, 2049 73,996,872 916,081 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.552s, 2049 9,689,294 139,526 Ser. 07-CD4, Class XC, IO, 0.17s, 2049 52,820,008 464,816 Ser. 07-CD5, Class XS, IO, 0.072s, 2044 2,939,916 12,592 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 122,884 126,642 Ser. 98-C2, Class F, 5.44s, 2030 1,651,710 1,702,565 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 357,328 358,232 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.237s, 2046 40,100,199 486,440 Ser. 05-LP5, Class XC, IO, 0.23s, 2043 38,723,132 372,168 Ser. 05-C6, Class XC, IO, 0.103s, 2044 25,427,364 147,243 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.736s, 2036 2,106,982 1,243,119 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.991s, 2039 733,580 737,609 Ser. 07-C2, Class A2, 5.448s, 2049 159,351 159,889 Ser. 07-C1, Class AAB, 5.336s, 2040 650,000 678,405 Ser. 06-C5, Class AX, IO, 0.211s, 2039 16,790,107 248,091 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.272s, 2049 46,747,337 301,754 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 483,000 437,338 Ser. 05-C5, Class AM, 5.1s, 2038 327,000 336,095 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 410,000 427,636 FRB Ser. 03-CK2, Class G, 5.744s, 2036 495,000 479,996 Ser. 03-C3, Class AX, IO, 1.913s, 2038 9,053,349 185,874 Ser. 02-CP3, Class AX, IO, 1.617s, 2035 11,307,156 73,711 Ser. 04-C4, Class AX, IO, 0.413s, 2039 3,142,629 71,077 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR3, Class A5, 0.405s, 2036 656,142 401,067 65 MORTGAGE-BACKED SECURITIES (4.4%)* cont. Principal amount Value DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 $9,146 $9,143 Ser. 99-CG2, Class B4, 6.1s, 2032 571,000 559,646 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.872s, 2037 443,078 657,017 IFB Ser. 2979, Class AS, 23.434s, 2034 70,049 96,929 IFB Ser. 3072, Class SM, 22.957s, 2035 204,878 323,595 IFB Ser. 3072, Class SB, 22.81s, 2035 209,949 330,150 IFB Ser. 3249, Class PS, 21.519s, 2036 303,050 438,746 IFB Ser. 2990, Class LB, 16.36s, 2034 413,224 557,948 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 2,398,024 334,237 IFB Ser. 3835, Class SC, IO, 6.421s, 2038 2,229,466 376,936 IFB Ser. 3861, Class PS, IO, 6.371s, 2037 6,773,561 1,052,019 IFB Ser. 3708, Class SQ, IO, 6.321s, 2040 1,998,619 275,570 Ser. 3934, Class SA, IO, 4 1/2s, 2041 4,047,000 654,481 Ser. 3747, Class HI, IO, 4 1/2s, 2037 116,084 14,285 Ser. 3751, Class MI, IO, 4s, 2034 3,465,025 333,994 Ser. 3707, Class HI, IO, 4s, 2023 226,101 15,065 Ser. 3327, Class IF, IO, zero %, 2037 21,668 7 Ser. 3391, PO, zero %, 2037 44,969 39,188 Ser. 3206, Class EO, PO, zero %, 2036 29,180 26,309 FRB Ser. 3326, Class YF, zero %, 2037 25,570 24,353 FRB Ser. 3117, Class AF, zero %, 2036 27,531 25,604 FRB Ser. 3326, Class WF, zero %, 2035 45,666 42,926 FRB Ser. 3036, Class AS, zero %, 2035 36,361 28,111 FRB Ser. 3003, Class XF, zero %, 2035 19,469 19,445 Federal National Mortgage Association IFB Ser. 11-101, Class SC, IO, 6.3s, 2040 797,000 151,932 IFB Ser. 404, Class S13, IO, 6.165s, 2040 2,709,969 369,438 IFB Ser. 11-101, Class BS, IO, 5.85s, 2039 3,180,000 492,964 IFB Ser. 11-101, Class SA, IO, 5.7s, 2041 422,000 75,698 Ser. 11-111, Class DS, IO, 4 1/2s, 2041 2,553,000 447,484 Ser. 11-111, Class SD, IO, 4 1/2s, 2041 2,764,000 543,731 Federal National Mortgage Association Grantor Trust IFB Ser. 06-62, Class PS, 38.493s, 2036 207,521 383,215 IFB Ser. 05-45, Class DA, 23.56s, 2035 799,328 1,269,581 IFB Ser. 07-53, Class SP, 23.34s, 2037 310,388 448,261 IFB Ser. 05-75, Class GS, 19.546s, 2035 227,614 326,685 IFB Ser. 05-106, Class JC, 19.397s, 2035 118,226 182,962 IFB Ser. 05-83, Class QP, 16.784s, 2034 76,249 104,305 Ser. 07-14, Class KO, PO, zero %, 2037 109,676 97,585 Ser. 06-125, Class OX, PO, zero %, 2037 23,987 22,262 Ser. 06-84, Class OT, PO, zero %, 2036 24,482 22,552 Ser. 06-46, Class OC, PO, zero %, 2036 45,014 40,486 FRB Ser. 06-104, Class EK, zero %, 2036 6,709 6,505 FRB Ser. 06-1, Class HF, zero %, 2032 1,396 1,391 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.098s, 2020 892,103 23,195 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.538s, 2033 655,821 7 66 MORTGAGE-BACKED SECURITIES (4.4%)* cont. Principal amount Value First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 $580,000 $609,537 Ser. 97-C2, Class G, 7 1/2s, 2029 185,000 196,909 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.168s, 2043 14,591,493 103,804 Ser. 05-C3, Class XC, IO, 0.122s, 2045 185,143,247 910,194 Ser. 07-C1, Class XC, IO, 0.102s, 2049 64,497,274 327,904 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 440,000 405,443 Ser. 05-C1, Class X1, IO, 0.308s, 2043 10,791,265 147,419 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 44,452 38,673 Government National Mortgage Association Ser. 11-140, Class CI, 6s, 2040 Δ 6,179,000 803,270 IFB Ser. 11-35, Class AS, IO, 5.87s, 2037 2,907,738 374,030 Ser. 10-150, Class WI, IO, 5s, 2038 2,788,891 354,524 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 3,228,449 546,092 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,349,100 315,705 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 5,207,311 592,280 Ser. 06-36, Class OD, PO, zero %, 2036 20,678 19,688 Ser. 99-31, Class MP, PO, zero %, 2029 27,836 24,496 FRB Ser. 07-35, Class UF, zero %, 2037 10,834 10,580 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 361,000 332,716 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.566s, 2042 25,625,231 403,367 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 351,598 356,542 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 201,594 202,098 Ser. 04-C1, Class X1, IO, 1.163s, 2028 119,378 1 Ser. 03-C1, Class X1, IO, 0.999s, 2040 4,030,001 27,589 Ser. 06-GG6, Class XC, IO, 0.143s, 2038 28,715,877 50,253 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.415s, 2037 718,381 330,455 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.435s, 2037 2,597,002 1,157,154 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 87,774 88,667 FRB Ser. 07-LD11, Class A2, 5.99s, 2049 36,986 37,634 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,076,000 1,079,260 Ser. 06-LDP8, Class X, IO, 0.744s, 2045 14,609,543 305,135 Ser. 07-LDPX, Class X, IO, 0.516s, 2049 19,969,277 226,991 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 67,499 67,379 Ser. 05-LDP2, Class X1, IO, 0.366s, 2042 40,539,620 584,419 Ser. 05-CB12, Class X1, IO, 0.138s, 2037 9,160,225 73,511 Ser. 06-LDP6, Class X1, IO, 0.082s, 2043 23,278,125 82,684 67 MORTGAGE-BACKED SECURITIES (4.4%)* cont. Principal amount Value LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 $149,428 $141,957 Ser. 99-C1, Class G, 6.41s, 2031 159,961 140,766 Ser. 98-C4, Class G, 5.6s, 2035 132,000 137,333 Ser. 98-C4, Class H, 5.6s, 2035 223,000 238,998 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 733,000 698,566 Ser. 07-C2, Class XW, IO, 0.738s, 2040 4,323,667 88,959 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.886s, 2038 8,923,545 209,801 Ser. 05-C3, Class XCL, IO, 0.386s, 2040 21,212,804 388,088 Ser. 06-C7, Class XCL, IO, 0.382s, 2038 15,420,709 216,939 Ser. 05-C2, Class XCL, IO, 0.338s, 2040 20,250,223 145,741 Ser. 07-C2, Class XCL, IO, 0.257s, 2040 37,154,779 443,740 Ser. 05-C5, Class XCL, IO, 0.254s, 2040 26,953,644 398,213 Ser. 06-C6, Class XCL, IO, 0.241s, 2039 51,865,930 921,709 Ser. 05-C7, Class XCL, IO, 0.157s, 2040 27,262,684 151,744 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.857s, 2027 537,471 434,003 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.424s, 2028 74,916 2,154 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 254,000 267,354 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 11,789,277 126,747 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.436s, 2039 5,819,917 141,744 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 6.119s, 2044 552,541 33,152 Ser. 07-C5, Class X, IO, 5.082s, 2049 570,608 41,369 Ser. 06-C4, Class X, IO, 3.604s, 2045 2,129,583 106,479 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.922s, 2041 716,668 720,251 FRB Ser. 07-HQ12, Class A2, 5.774s, 2049 1,265,638 1,288,141 Ser. 07-IQ14, Class A2, 5.61s, 2049 499,076 507,130 FRB Ser. 07-HQ12, Class A2FL, 0.479s, 2049 582,049 509,234 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.171s, 2042 6,511,870 34,057 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 384,000 364,362 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 561,714 573,549 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.987s, 2012 90 — Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 127,000 129,271 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 118,000 4,720 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.035s, 2036 7,646,097 62,698 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.947s, 2039 1,070,000 965,579 68 MORTGAGE-BACKED SECURITIES (4.4%)* cont. Principal amount Value Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 $1,127,670 $1,122,031 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.926s, 2049 188,557 190,354 Ser. 07-C30, Class APB, 5.294s, 2043 752,000 789,731 Ser. 07-C30, Class A3, 5.246s, 2043 528,000 535,251 Ser. 07-C34, IO, 0.544s, 2046 10,508,351 169,605 Ser. 06-C29, IO, 0.53s, 2048 71,762,136 1,137,430 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.254s, 2035 2,898,703 30,089 Ser. 05-C18, Class XC, IO, 0.142s, 2042 18,033,786 143,008 Ser. 06-C26, Class XC, IO, 0.09s, 2045 12,052,226 35,795 Ser. 06-C23, Class XC, IO, 0.07s, 2045 28,057,267 125,977 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.385s, 2036 992,993 407,127 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 46,000 22,080 Ser. 05-C1A, Class C, 4.9s, 2036 75,000 75,594 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.465s, 2037 2,358,162 1,335,342 Total mortgage-backed securities (cost $50,184,588) INVESTMENT COMPANIES (3.9%)* Shares Value Financial Select Sector SPDR Fund S 179,500 $2,123,485 Gladstone Investment Corp. 14,490 98,532 iShares Russell 2000 Growth Index Fund 4,202 308,721 Market Vectors Gold Miners ETF (Exchange-traded fund) 2,447 135,050 SPDR S&P rust S 397,746 45,012,915 Total investment companies (cost $52,037,432) ASSET-BACKED SECURITIES (1.9%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.385s, 2036 $549,000 $208,282 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 160,244 159,843 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A5, 8.32s, 2030 854,969 587,791 Ser. 00-A, Class A4, 8.29s, 2030 2,329,072 1,594,716 Ser. 00-A, Class A2, 7.575s, 2030 917,788 580,501 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 2.272s, 2033 1,996,000 1,735,293 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF9, Class 2A3, 0.395s, 2036 4,450,000 2,225,000 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.979s, 2032 81,360 32,544 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 499,188 248,874 Ser. 96-6, Class M1, 7.95s, 2027 1,222,000 1,270,880 Ser. 97-6, Class M1, 7.21s, 2029 688,000 596,608 Ser. 99-3, Class A8, 7.06s, 2031 532,000 501,410 Ser. 93-3, Class B, 6.85s, 2018 33,036 30,037 Ser. 99-2, Class A7, 6.44s, 2030 677,404 719,969 Ser. 99-1, Class A6, 6.37s, 2025 159,142 163,120 69 ASSET-BACKED SECURITIES (1.9%)* cont. Principal amount Value Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 $3,137,283 $3,133,362 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.485s, 2035 398,996 309,222 FRB Ser. 06-16, Class A3A, 0.475s, 2036 2,167,840 1,006,691 FRB Ser. 06-3, Class A2, 0.425s, 2036 1,223,349 532,157 FRB Ser. 06-16, Class A2, 0.405s, 2036 243,899 100,303 FRB Ser. 06-16, Class A1, 0.295s, 2036 228,202 91,281 FRB Ser. 07-3, Class 2A1A, 0.207s, 2047 2,513,662 1,080,875 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 156,175 156,074 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.395s, 2036 452,252 187,583 FRB Ser. 06-2, Class A2C, 0.385s, 2036 626,000 323,510 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 647,931 507,244 Ser. 95-B, Class B1, 7.55s, 2021 88,797 66,714 Ser. 01-C, Class A4, 7.405s, 2030 736,110 457,308 Ser. 98-A, Class M, 6.825s, 2028 219,000 213,075 Ser. 01-E, Class A4, 6.81s, 2031 868,760 757,450 Ser. 01-C, Class A3, 6.61s, 2021 600,475 331,762 Ser. 99-B, Class A3, 6.45s, 2017 186,279 177,023 Ser. 02-C, Class A1, 5.41s, 2032 1,021,706 983,392 Ser. 01-D, Class A2, 5.26s, 2019 766,171 475,026 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 345,247 331,437 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.395s, 2037 807,809 460,233 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.445s, 2036 1,061,000 307,393 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 371,052 44,526 Total asset-backed securities (cost $25,116,344) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 $11,757,716 $24,691 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 11,757,716 6,584 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 11,757,716 27,160 70 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 $11,757,716 $8,348 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 7, 2017. Feb-12/1.81 2,538,083 57,462 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 7, 2017. Feb-12/1.81 2,538,083 8,472 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 2,980,000 85,526 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 2,980,000 36,028 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 5,890,000 11,898 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 5,890,000 9,071 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 14,472,000 59,190 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 14,472,000 14,472 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. Oct-11/1.97 15,649,081 533,491 71 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. Oct-11/2.47 $15,649,081 $— Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 2,980,000 20,830 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 2,980,000 20,115 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 3,476,158 333,920 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 3,476,158 10 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 3,989,416 388,489 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 3,989,416 1,197 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 6,404,828 737,644 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 6,404,828 46,499 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 2,561,931 288,960 72 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 $2,561,931 $19,471 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 6,404,828 727,332 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 6,404,828 646,695 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 6,404,828 60,718 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 6,404,828 48,805 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 7,685,794 781,492 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 7,685,794 72,554 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 5,860,117 1,711,564 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 5,860,117 3,809 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 1,403,514 390,640 73 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 $1,403,514 $1,333 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 2,980,000 16,628 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 2,980,000 14,155 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 12,711,100 816,561 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 12,711,100 242,604 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 11,757,716 32,216 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 11,757,716 11,523 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 11,757,716 35,861 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 11,757,716 13,639 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 4,941,136 1,184,539 74 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 $4,941,136 $939 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 14,472,000 38,640 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 14,472,000 11,433 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 14,472,000 49,350 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 14,472,000 6,657 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 7,236,000 13,633 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 7,236,000 11,508 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 8,834,000 29,302 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014 Nov-11/0.715 8,834,000 11,661 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2014. Dec-11/0.745 8,834,000 35,336 75 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2014. Dec-11/0.745 $8,834,000 $17,050 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 7, 2017. Mar-12/1.86 3,940,708 95,720 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 7, 2017. Mar-12/1.86 3,940,708 16,665 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 3,256,000 90,647 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 3,256,000 39,626 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 3,256,000 100,220 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 3,256,000 48,775 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 3,256,000 107,741 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 3,256,000 56,231 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 3,256,000 114,188 76 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 $3,256,000 $62,483 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 2,031,769 177,008 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 2,031,769 130,417 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 4,315,614 1,200,820 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 4,315,614 259 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 8,990,542 758,622 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 8,990,542 247,959 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 6,534,340 1,242,505 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 6,534,340 2,156 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 2,980,000 72,295 77 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 $2,980,000 $25,747 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 6,403,144 713,566 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 6,403,144 48,600 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 6,013,837 694,297 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 6,013,837 43,059 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 21,562,300 2,555,779 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 21,562,300 883,407 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 2,918,500 941,683 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 2,918,500 174,439 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 2,918,500 904,560 78 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.8%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 $2,918,500 $184,362 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 14,050,000 7,759 Total purchased options outstanding (cost $13,078,026) COMMODITY LINKED NOTES (1.3%)* Principal amount Value Citigroup Funding, Inc. 144A notes zero %, 2011 (Indexed to the 1 Yr Dow Jones-UBS Ex-Energy 3-Month Forward Total Return Index) $12,700,000 $13,168,033 UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) 4,332,000 3,180,101 Total commodity linked notes (cost $17,032,000) FOREIGN GOVERNMENT BONDS AND NOTES (1.1%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $115,000 $92,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 880,000 839,106 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,110,000 4,331,287 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 8,525,000 991,884 Brazil (Federal Republic of) notes 10s, 2012 BRL 5,525 2,995,484 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 $860,000 868,600 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 161,000 Ukraine (Government of) 144A bonds 7 3/4s, 2020 525,000 472,500 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,200,000 2,117,500 Total foreign government bonds and notes (cost $14,100,979) SENIOR LOANS (0.6%)* c Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $215,000 $187,588 American Rock Salt Co., LLC/American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 9,813 9,297 Ardent Health Services bank term loan FRN 6 1/2s, 2015 5,000 4,863 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 300,425 292,163 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 74,063 71,047 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.218s, 2015 229,243 191,513 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 370,555 357,122 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 78,168 61,585 79 SENIOR LOANS (0.6%)* c cont. Principal amount Value Claire’s Stores, Inc. bank term loan FRN 2.996s, 2014 $216,367 $182,560 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.621s, 2014 120,000 99,975 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 82,593 81,698 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 169,575 156,603 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 229,425 217,715 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 109,725 102,044 First Data Corp. bank term loan FRN 4.217s, 2018 647,458 531,321 First Data Corp. bank term loan FRN Ser. B3, 2.967s, 2014 68,903 60,175 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 178,358 174,902 Goodman Global, Inc. bank term loan FRN 9s, 2017 155,000 155,258 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 154,256 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 144,638 141,600 Health Management Associates, Inc. bank term loan FRN 1.996s, 2014 56,505 53,097 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 333,325 310,409 Ineos Group Holdings, Ltd. bank term loan FRN Ser. C2, 8s, 2014 (United Kingdom) 173,547 171,378 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7 1/2s, 2013 (United Kingdom) 173,001 170,839 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 540,000 500,850 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 89,775 86,857 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 42,056 41,320 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 180,565 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 69,825 66,334 Polypore, Inc. bank term loan FRN Ser. B, 2.22s, 2014 115,944 111,596 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 390,000 380,640 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 300,000 289,650 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 483,766 477,719 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 74,251 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.726s, 2017 933,336 623,877 Univision Communications, Inc. bank term loan FRN 4.471s, 2017 120,292 107,962 West Corp. bank term loan FRN Ser. B2, 2.702s, 2013 24,755 23,966 West Corp. bank term loan FRN Ser. B5, 4.577s, 2016 60,208 58,050 Total senior loans (cost $7,452,079) 80 U.S. TREASURY OBLIGATIONS (0.2%)* i Principal amount Value U.S. Treasury Inflation Protected Notes 1 1/8s, January 15, 2021 $857,149 $938,227 2s, January 15, 2016 109,268 121,935 3s, July 15, 2012 854,379 883,910 U.S. Treasury Notes 1 3/8s, September 15, 2012 140,000 141,659 1 3/8s, October 15, 2012 139,000 141,587 Total U.S. treasury obligations (cost $2,227,318) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 4,068 $210,011 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 7,508 136,420 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 196,384 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 912 821 Lucent Technologies Capital Trust I 7.75% cv. pfd. 218 180,926 Total convertible preferred stocks (cost $1,695,220) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 499 $334,159 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,485 282,601 Total preferred stocks (cost $680,522) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $109,535 4.071s, 1/1/14 315,000 325,004 Total municipal bonds and notes (cost $420,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $39,000 $51,242 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 145,000 98,781 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 135,000 138,881 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 135,000 123,188 Total convertible bonds and notes (cost $457,458) Strike WARRANTS (—%)* † Expiration date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $426 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 50,760 12,182 Total warrants (cost $10,263) 81 SHORT-TERM INVESTMENTS (39.1%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% d 49,737,104 $49,737,104 Putnam Money Market Liquidity Fund 0.10% e 251,766,636 251,766,636 SSgA Prime Money Market Fund 0.02% i,P 6,035,000 6,035,000 Straight-A Funding, LLC with effective yields ranging from 0.187% to 0.188%, December 19, 2011 $15,000,000 14,985,557 Straight-A Funding, LLC with an effective yield of 0.158%, October 4, 2011 12,000,000 11,999,840 U.S. Treasury Bills with effective yields ranging from 0.093% to 0.112%, July 26, 2012 # ## 1,303,000 1,301,955 U.S. Treasury Bills with an effective yield of zero %, July 26, 2012 i 120,000 119,916 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.128%, May 3, 2012 # ## 26,353,000 26,335,732 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.111%, February 9, 2012 # ## 3,469,000 3,467,814 U.S. Treasury Bills with an effective yield of 0.100%, December 1, 2011 # ## 37,437,000 37,430,593 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.094%, November 17, 2011 # ## 9,876,000 9,874,825 U.S. Treasury Bills with an effective yield of zero %, October 27, 2011 i 361,000 361,000 U.S. Treasury Bills with effective yields ranging from 0.240% to 0.259%, October 20, 2011 # ## 26,597,000 26,593,550 Federal Home Loan Discount Notes, for an effective yield of 0.015%, December 7, 2011 14,000,000 13,999,609 Federal Home Loan Mortgage Corporation, for an effective yield of 0.015%, December 12, 2011 12,000,000 11,999,640 Federal National Mortgage Association with effective yields ranging from 0.039% to 0.040%, December 12, 2011 12,500,000 12,499,000 Total short-term investments (cost $478,515,948) TOTAL INVESTMENTS Total investments (cost $1,544,169,336) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso SEK Swedish Krona USD / $ United States Dollar 82 Key to holding’s abbreviations ADR American Depository Receipts BKNT Bank Notes CVR Contingent Value Rights ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2010 through September 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,223,753,596. † Non-income-producing security. ‡ Restricted, excluding 144A securities, as to public resale. The total market value of the restricted security held at the close of the reporting period was $118,048, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reportingperiod. 83 R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $567,961,204 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, SDR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $386,180,258) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/19/11 $8,982,213 $9,719,064 $736,851 Brazilian Real Buy 10/19/11 586,459 666,266 (79,807) British Pound Sell 10/19/11 4,369,240 4,460,163 90,923 Canadian Dollar Sell 10/19/11 3,080,458 3,247,401 166,943 Chilean Peso Sell 10/19/11 180,326 201,610 21,284 Czech Koruna Sell 10/19/11 202,498 206,438 3,940 Euro Sell 10/19/11 10,093,342 10,513,564 420,222 Hungarian Forint Buy 10/19/11 412,733 457,538 (44,805) Japanese Yen Buy 10/19/11 1,394,699 1,389,331 5,368 Mexican Peso Sell 10/19/11 600,034 653,083 53,049 Norwegian Krone Sell 10/19/11 3,129,671 3,392,300 262,629 Russian Ruble Buy 10/19/11 84,421 91,991 (7,570) Singapore Dollar Sell 10/19/11 627,198 643,018 15,820 South African Rand Buy 10/19/11 521,053 584,548 (63,495) South Korean Won Sell 10/19/11 1,483,347 1,620,567 137,220 Swedish Krona Sell 10/19/11 1,025,967 1,097,913 71,946 Swiss Franc Buy 10/19/11 853,814 899,808 (45,994) Taiwan Dollar Buy 10/19/11 1,133,176 1,192,418 (59,242) Turkish Lira Buy 10/19/11 110,058 115,992 (5,934) Barclays Bank PLC Australian Dollar Sell 10/19/11 3,561,073 3,757,465 196,392 Brazilian Real Sell 10/19/11 1,587,385 1,795,419 208,034 British Pound Sell 10/19/11 4,358,931 4,446,542 87,611 Canadian Dollar Buy 10/19/11 754,795 795,074 (40,279) Chilean Peso Buy 10/19/11 219,096 244,299 (25,203) Czech Koruna Buy 10/19/11 166,807 176,169 (9,362) Euro Buy 10/19/11 6,290,207 6,495,992 (205,785) 84 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $386,180,258) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Hong Kong Dollar Buy 10/19/11 $311,301 $310,986 $315 Hungarian Forint Buy 10/19/11 644,534 712,442 (67,908) Indian Rupee Sell 10/19/11 962,706 1,017,292 54,586 Japanese Yen Sell 10/19/11 23,333 21,442 (1,891) Malaysian Ringgit Sell 10/19/11 315,928 326,285 10,357 Mexican Peso Sell 10/19/11 832,232 923,601 91,369 New Zealand Dollar Buy 10/19/11 88,146 96,131 (7,985) Norwegian Krone Sell 10/19/11 1,693,232 1,704,921 11,689 Polish Zloty Sell 10/19/11 876,786 959,555 82,769 Russian Ruble Sell 10/19/11 371,806 404,536 32,730 Singapore Dollar Sell 10/19/11 1,307,511 1,382,117 74,606 South Korean Won Sell 10/19/11 711,841 777,547 65,706 Swedish Krona Sell 10/19/11 88,222 94,530 6,308 Swiss Franc Sell 10/19/11 1,660,673 1,755,369 94,696 Taiwan Dollar Sell 10/19/11 436,125 456,168 20,043 Thai Baht Sell 10/19/11 17,456 17,585 129 Turkish Lira Buy 10/19/11 494,750 521,604 (26,854) Citibank, N.A. Australian Dollar Sell 10/19/11 1,329,049 1,437,047 107,998 Brazilian Real Sell 10/19/11 603,484 685,114 81,630 British Pound Buy 10/19/11 3,392,206 3,459,735 (67,529) Canadian Dollar Buy 10/19/11 1,707,695 1,799,334 (91,639) Chilean Peso Sell 10/19/11 547,762 611,100 63,338 Czech Koruna Buy 10/19/11 261,427 276,156 (14,729) Danish Krone Sell 10/19/11 1,101,682 1,152,465 50,783 Euro Sell 10/19/11 655,213 683,296 28,083 Hong Kong Dollar Sell 10/19/11 306,586 306,274 (312) Hungarian Forint Buy 10/19/11 683,249 755,619 (72,370) Japanese Yen Buy 10/19/11 4,396,490 4,369,460 27,030 Mexican Peso Buy 10/19/11 951,669 1,056,665 (104,996) New Zealand Dollar Sell 10/19/11 412,442 449,326 36,884 Norwegian Krone Buy 10/19/11 438,555 475,806 (37,251) Polish Zloty Sell 10/19/11 1,146,785 1,253,006 106,221 Singapore Dollar Buy 10/19/11 831,621 894,910 (63,289) South African Rand Buy 10/19/11 250,943 281,926 (30,983) South Korean Won Buy 10/19/11 132,699 145,176 (12,477) Swedish Krona Buy 10/19/11 1,184,544 1,268,364 (83,820) Swiss Franc Sell 10/19/11 1,574,165 1,659,368 85,203 Taiwan Dollar Sell 10/19/11 1,651,540 1,726,670 75,130 Turkish Lira Buy 10/19/11 474,930 500,765 (25,835) Credit Suisse AG Australian Dollar Sell 10/19/11 15,011,533 16,105,104 1,093,571 Brazilian Real Sell 10/19/11 75,502 85,381 9,879 British Pound Buy 10/19/11 5,834,245 5,877,429 (43,184) 85 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $386,180,258) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Canadian Dollar Sell 10/19/11 $2,331,792 $2,458,695 $126,903 Chilean Peso Buy 10/19/11 65,319 72,935 (7,616) Czech Koruna Sell 10/19/11 54,604 55,658 1,054 Euro Buy 10/19/11 3,929,937 4,075,338 (145,401) Hungarian Forint Sell 10/19/11 946,193 998,549 52,356 Indian Rupee Sell 10/19/11 1,698,085 1,794,368 96,283 Japanese Yen Sell 10/19/11 5,893,381 5,855,638 (37,743) Malaysian Ringgit Sell 10/19/11 477,116 492,860 15,744 Mexican Peso Sell 10/19/11 413,189 439,902 26,713 Norwegian Krone Sell 10/19/11 839,533 911,386 71,853 Polish Zloty Sell 10/19/11 1,433,610 1,568,971 135,361 Russian Ruble Buy 10/19/11 36,043 39,201 (3,158) South African Rand Sell 10/19/11 123,944 138,853 14,909 South Korean Won Sell 10/19/11 1,575,116 1,706,977 131,861 Swedish Krona Sell 10/19/11 1,731,184 1,853,424 122,240 Swiss Franc Sell 10/19/11 289,687 311,223 21,536 Taiwan Dollar Sell 10/19/11 1,837,960 1,912,351 74,391 Turkish Lira Sell 10/19/11 414,127 436,506 22,379 Deutsche Bank AG Australian Dollar Buy 10/19/11 10,411,173 11,250,124 (838,951) Brazilian Real Buy 10/19/11 916,382 1,037,534 (121,152) British Pound Sell 10/19/11 624,802 637,480 12,678 Canadian Dollar Buy 10/19/11 1,401,871 1,488,082 (86,211) Chilean Peso Sell 10/19/11 515,344 576,419 61,075 Czech Koruna Buy 10/19/11 302,573 319,941 (17,368) Euro Sell 10/19/11 5,375,485 5,599,326 223,841 Hungarian Forint Sell 10/19/11 677,437 749,494 72,057 Malaysian Ringgit Buy 10/19/11 134,767 143,756 (8,989) Mexican Peso Buy 10/19/11 665,743 738,691 (72,948) New Zealand Dollar Sell 10/19/11 700,518 763,715 63,197 Norwegian Krone Sell 10/19/11 1,323,695 1,436,532 112,837 Polish Zloty Sell 10/19/11 997,719 1,040,857 43,138 Singapore Dollar Buy 10/19/11 831,238 894,322 (63,084) South Korean Won Sell 10/19/11 170,667 186,507 15,840 Swedish Krona Buy 10/19/11 1,003,714 1,075,783 (72,069) Swiss Franc Buy 10/19/11 5,980,566 6,302,584 (322,018) Taiwan Dollar Sell 10/19/11 581,703 608,854 27,151 Turkish Lira Sell 10/19/11 87,659 92,344 4,685 Goldman Sachs International Australian Dollar Sell 10/19/11 2,220,793 2,401,759 180,966 British Pound Sell 10/19/11 2,515,140 2,562,677 47,537 Canadian Dollar Sell 10/19/11 3,481,171 3,667,603 186,432 Chilean Peso Buy 10/19/11 689,885 770,982 (81,097) Euro Buy 10/19/11 1,838,703 1,891,242 (52,539) 86 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $386,180,258) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Hungarian Forint Sell 10/19/11 $2,381 $2,388 $7 Japanese Yen Sell 10/19/11 873,037 867,860 (5,177) Norwegian Krone Buy 10/19/11 648,852 703,843 (54,991) Polish Zloty Sell 10/19/11 298,073 325,725 27,652 South African Rand Buy 10/19/11 158,891 179,124 (20,233) Swedish Krona Sell 10/19/11 553,001 592,089 39,088 Swiss Franc Sell 10/19/11 3,460,997 3,642,982 181,985 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 3,225,064 3,487,765 (262,701) British Pound Buy 10/19/11 829,948 846,751 (16,803) Euro Sell 10/19/11 2,880,630 2,947,323 66,693 Indian Rupee Sell 10/19/11 453,429 480,224 26,795 Japanese Yen Sell 10/19/11 1,312,441 1,304,789 (7,652) New Zealand Dollar Sell 10/19/11 950,850 1,036,631 85,781 Norwegian Krone Sell 10/19/11 2,383,539 2,586,578 203,039 Singapore Dollar Sell 10/19/11 471,757 507,572 35,815 South Korean Won Buy 10/19/11 760,552 832,376 (71,824) Swiss Franc Sell 10/19/11 336,311 353,830 17,519 Taiwan Dollar Sell 10/19/11 997,167 1,043,173 46,006 JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/19/11 2,284,787 2,471,581 186,794 Brazilian Real Sell 10/19/11 482,830 545,422 62,592 British Pound Buy 10/19/11 12,953,395 13,184,053 (230,658) Canadian Dollar Sell 10/19/11 6,396,270 6,725,552 329,282 Chilean Peso Buy 10/19/11 257,245 286,253 (29,008) Czech Koruna Sell 10/19/11 71,991 74,053 2,062 Euro Sell 10/19/11 5,250,561 5,503,255 252,694 Hong Kong Dollar Sell 10/19/11 870,461 869,680 (781) Hungarian Forint Sell 10/19/11 878,086 970,602 92,516 Japanese Yen Buy 10/19/11 8,409,094 8,407,364 1,730 Malaysian Ringgit Sell 10/19/11 95,824 98,981 3,157 Mexican Peso Buy 10/19/11 141,152 156,654 (15,502) New Zealand Dollar Buy 10/19/11 601,087 655,415 (54,328) Norwegian Krone Sell 10/19/11 406,652 440,818 34,166 Polish Zloty Buy 10/19/11 957,610 1,045,650 (88,040) Russian Ruble Buy 10/19/11 84,421 91,779 (7,358) Singapore Dollar Buy 10/19/11 1,620,230 1,744,109 (123,879) South African Rand Buy 10/19/11 520,472 594,463 (73,991) South Korean Won Buy 10/19/11 725,508 802,973 (77,465) Swedish Krona Buy 10/19/11 815,458 873,051 (57,593) Swiss Franc Sell 10/19/11 2,239,826 2,359,507 119,681 Taiwan Dollar Buy 10/19/11 109,630 115,401 (5,771) Thai Baht Buy 10/19/11 2,433 2,519 (86) Turkish Lira Sell 10/19/11 574,782 604,440 29,658 87 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $386,180,258) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/19/11 $1,504,958 $1,621,424 $(116,466) Brazilian Real Sell 10/19/11 425,516 480,650 55,134 British Pound Sell 10/19/11 5,271,767 5,388,923 117,156 Canadian Dollar Buy 10/19/11 1,365,295 1,439,361 (74,066) Chilean Peso Buy 10/19/11 4,688 5,235 (547) Czech Koruna Sell 10/19/11 39,592 40,127 535 Euro Buy 10/19/11 10,508,100 10,938,299 (430,199) Hungarian Forint Buy 10/19/11 290,358 321,813 (31,455) Indian Rupee Sell 10/19/11 893,727 944,098 50,371 Japanese Yen Sell 10/19/11 1,759,436 1,748,754 (10,682) Malaysian Ringgit Buy 10/19/11 474,174 505,523 (31,349) Mexican Peso Sell 10/19/11 732,560 807,165 74,605 New Zealand Dollar Sell 10/19/11 98,364 107,238 8,874 Norwegian Krone Buy 10/19/11 104,576 113,609 (9,033) Polish Zloty Sell 10/19/11 343,669 376,474 32,805 Russian Ruble Buy 10/19/11 36,049 39,294 (3,245) Singapore Dollar Sell 10/19/11 1,025,099 1,082,750 57,651 South African Rand Sell 10/19/11 1,217,988 1,365,672 147,684 South Korean Won Sell 10/19/11 335,333 356,469 21,136 Swedish Krona Buy 10/19/11 1,344,246 1,441,839 (97,593) Swiss Franc Sell 10/19/11 155,671 163,723 8,052 Taiwan Dollar Buy 10/19/11 1,286,582 1,348,256 (61,674) Turkish Lira Buy 10/19/11 90,721 95,667 (4,946) State Street Bank and Trust Co. Australian Dollar Buy 10/19/11 3,319,234 3,570,086 (250,852) Brazilian Real Sell 10/19/11 2,379,676 2,697,836 318,160 British Pound Sell 10/19/11 649,794 631,318 (18,476) Canadian Dollar Buy 10/19/11 875,344 936,065 (60,721) Czech Koruna Sell 10/19/11 467,625 476,899 9,274 Euro Buy 10/19/11 6,469,609 6,739,481 (269,872) Hungarian Forint Sell 10/19/11 814,368 899,665 85,297 Indonesian Rupiah Sell 10/19/11 486,129 452,135 (33,994) Japanese Yen Buy 10/19/11 2,157,173 2,146,208 10,965 Malaysian Ringgit Buy 10/19/11 200,632 214,040 (13,408) Mexican Peso Sell 10/19/11 303,149 332,216 29,067 Norwegian Krone Sell 10/19/11 3,896,787 4,225,440 328,653 Polish Zloty Buy 10/19/11 683,457 746,423 (62,966) Russian Ruble Buy 10/19/11 84,427 91,784 (7,357) Singapore Dollar Buy 10/19/11 1,073,239 1,155,297 (82,058) South African Rand Sell 10/19/11 182,225 203,997 21,772 South Korean Won Buy 10/19/11 105,142 111,860 (6,718) Swedish Krona Buy 10/19/11 1,149,907 1,230,621 (80,714) Swiss Franc Buy 10/19/11 668,755 704,509 (35,754) Taiwan Dollar Sell 10/19/11 1,229,514 1,286,240 56,726 88 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $386,180,258) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Thai Baht Buy 10/19/11 $178,199 $184,591 $(6,392) Turkish Lira Sell 10/19/11 76,433 80,514 4,081 UBS AG Australian Dollar Buy 10/19/11 4,272,939 4,678,279 (405,340) Brazilian Real Buy 10/19/11 854,258 967,427 (113,169) British Pound Sell 10/19/11 1,008,118 1,032,599 24,481 Canadian Dollar Sell 10/19/11 1,426,000 1,443,758 17,758 Czech Koruna Buy 10/19/11 2,168 2,290 (122) Euro Buy 10/19/11 2,761,207 2,832,541 (71,334) Hungarian Forint Buy 10/19/11 13,636 15,065 (1,429) Indian Rupee Buy 10/19/11 1,033,540 1,093,790 (60,250) Japanese Yen Sell 10/19/11 6,906,302 6,848,910 (57,392) Mexican Peso Sell 10/19/11 134,139 148,918 14,779 New Zealand Dollar Sell 10/19/11 134,126 146,261 12,135 Norwegian Krone Buy 10/19/11 7,407,769 8,042,964 (635,195) Polish Zloty Buy 10/19/11 219,583 239,938 (20,355) Russian Ruble Buy 10/19/11 36,059 39,265 (3,206) Singapore Dollar Buy 10/19/11 1,050,738 1,130,517 (79,779) South African Rand Sell 10/19/11 1,174,929 1,318,160 143,231 South Korean Won Buy 10/19/11 717,029 746,318 (29,289) Swedish Krona Sell 10/19/11 2,349,642 2,515,985 166,343 Swiss Franc Buy 10/19/11 3,215,282 3,387,499 (172,217) Taiwan Dollar Buy 10/19/11 983,282 1,028,470 (45,188) Thai Baht Sell 10/19/11 17,453 17,552 99 Turkish Lira Sell 10/19/11 18,101 19,075 974 Westpac Banking Corp. Australian Dollar Buy 10/19/11 158,677 171,548 (12,871) British Pound Sell 10/19/11 1,403,462 1,368,434 (35,028) Canadian Dollar Buy 10/19/11 2,610,136 2,749,009 (138,873) Euro Sell 10/19/11 16,165,664 16,844,963 679,299 Japanese Yen Buy 10/19/11 2,580,032 2,564,302 15,730 New Zealand Dollar Buy 10/19/11 377,519 411,416 (33,897) Norwegian Krone Sell 10/19/11 1,624,574 1,763,681 139,107 Swedish Krona Sell 10/19/11 1,784,228 1,910,483 126,255 Swiss Franc Buy 10/19/11 1,391,319 1,465,632 (74,313) Total 89 FUTURES CONTRACTS OUTSTANDING at 9/30/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 39 $3,623,350 Dec-11 $12,611 Australian Government Treasury Bond 10 yr (Short) 4 371,626 Dec-11 4,492 Canadian Government Bond 10 yr (Long) 30 3,819,253 Dec-11 61,652 Canadian Government Bond 10 yr (Short) 26 3,310,019 Dec-11 (20,428) Euro STOXX 50 Index (Long) 277 8,014,590 Dec-11 (25,897) Euro STOXX 50 Index (Short) 544 15,739,845 Dec-11 (82,141) Euro-Bobl 5 yr (Short) 8 1,311,189 Dec-11 4,588 Euro-Bund 10 yr (Long) 3 549,509 Dec-11 (2,104) Euro-Schatz 2 yr (Long) 12 1,765,402 Dec-11 (5,032) Euro-Swiss Franc 3 Month (Short) 8 2,209,631 Dec-11 (15,795) Euro-Swiss Franc 3 Month (Short) 19 5,252,596 Jun-12 (63,714) Euro-Swiss Franc 3 Month (Short) 19 5,249,448 Dec-12 (79,122) Euro-Swiss Franc 3 Month (Short) 19 5,251,546 Mar-12 (50,377) FTSE 100 Index (Long) 242 19,245,386 Dec-11 (589,320) FTSE 100 Index (Short) 151 12,008,485 Dec-11 600,521 Japanese Government Bond 10 yr (Long) 18 33,211,909 Dec-11 (112,708) Japanese Government Bond 10 yr Mini (Long) 46 8,488,085 Dec-11 (27,092) MSCI EAFE Index Mini (Long) 67 4,511,110 Dec-11 (41,339) OMXS 30 Index (Short) 315 4,189,798 Oct-11 (133,668) Russell 2000 Index Mini (Long) 405 25,980,750 Dec-11 (2,299,705) Russell 2000 Index Mini (Short) 67 4,298,050 Dec-11 422,971 S&P 500 Index (Long) 26 7,319,000 Dec-11 (185,452) S&P 500 Index E-Mini (Long) 2,539 142,945,700 Dec-11 (8,542,466) S&P 500 Index E-Mini (Short) 1,996 112,374,800 Dec-11 5,984,376 S&P Mid Cap 400 Index E-Mini (Long) 345 26,872,050 Dec-11 (2,541,000) S&P/TSX 60 Index (Short) 24 3,056,092 Dec-11 265,046 SGX MSCI Singapore Index (Short) 38 1,785,635 Oct-11 21,928 SPI 200 Index (Short) 99 9,604,489 Dec-11 234,878 Tokyo Price Index (Short) 300 29,480,444 Dec-11 (515,470) U.K. Gilt 10 yr (Short) 3 609,231 Dec-11 (11,350) U.S. Treasury Bond 20 yr (Long) 430 61,328,750 Dec-11 2,421,027 U.S. Treasury Bond 20 yr (Short) 5 713,125 Dec-11 (17,822) U.S. Treasury Bond 30 yr (Long) 54 8,565,750 Dec-11 860,944 U.S. Treasury Note 2 yr (Long) 379 83,456,985 Dec-11 (80,907) U.S. Treasury Note 2 yr (Short) 151 33,250,672 Dec-11 37,463 U.S. Treasury Note 5 yr (Long) 239 29,273,766 Dec-11 21,163 U.S. Treasury Note 5 yr (Short) 11 1,347,328 Dec-11 (1,740) U.S. Treasury Note 10 yr (Long) 3 390,281 Dec-11 (4,412) U.S. Treasury Note 10 yr (Short) 251 32,653,531 Dec-11 (280,727) Total 90 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $18,731,356) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. $6,141,710 Aug-16/4.28 $263,271 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 6,141,710 Aug-16/4.28 799,896 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 7,639,620 Aug-16/5.35 204,360 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 7,639,620 Aug-16/4.35 1,027,147 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May15, 2021. 6,398,663 May-16/4.745 593,796 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May16, 2021. 6,398,663 May-16/4.745 106,858 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 6,616,660 Jun-16/4.89 104,543 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 6,616,660 Jun-16/4.39 529,333 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July29, 2024. 2,105,117 Jul-14/4.3725 48,439 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July29, 2024. 2,105,117 Jul-14/4.375 314,736 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July30, 2024. 842,045 Jul-14/4.34 19,830 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July30, 2024. 2,105,112 Jul-14/4.35 49,260 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July30, 2024. 842,045 Jul-14/4.34 123,873 91 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $18,731,356) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. $2,105,112 Jul-14/4.35 $311,157 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 2,105,112 Jul-14/4.19 54,501 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 2,105,112 Jul-14/4.19 287,874 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13, 2025. 1,574,340 Feb-15/5.36 26,732 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,574,340 Feb-15/5.36 338,688 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 3,406,824 Jul-16/4.815 111,744 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 3,406,824 Jul-16/4.815 556,675 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 1,362,729 Jul-16/4.80 45,106 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 1,362,729 Jul-16/4.80 221,307 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 3,406,824 Jul-16/4.80 112,766 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 3,406,824 Jul-16/4.80 553,268 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 3,406,824 Jul-16/4.67 120,261 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 3,406,824 Jul-16/4.67 524,651 92 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $18,731,356) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. $4,088,188 Aug-16/4.68 $143,904 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 4,088,188 Aug-16/4.68 632,034 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 2,526,134 Aug-14/4.20 65,402 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 2,526,134 Aug-14/4.20 346,308 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 161,689 May-16/5.11 2,443 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 161,689 May-16/4.11 11,472 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 6,724,074 Jun-16/5.12 101,601 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 6,724,074 Jun-16/4.12 479,158 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 15,996,658 May-16/4.77 272,007 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 4,190,064 May-16/4.7575 392,777 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 4,190,064 May-16/4.7575 71,629 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 15,996,658 May-16/4.77 1,506,821 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.01625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 4,354,903 Nov-11/4.01625 653 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.51625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 4,354,903 Nov-11/3.51625 746,561 93 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $18,731,356) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. $13,757,400 Nov-11/3.425 $53,654 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 13,757,400 Nov-11/3.425 2,116,026 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versusthe three month USD-LIBOR-BBA maturing December 8, 2016. 14,823,538 Dec-11/2.24 2,816 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus thethree month USD-LIBOR-BBA maturing December8, 2016. 14,823,538 Dec-11/2.24 649,419 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May23, 2021. 8,872,918 May-16/4.765 153,413 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May23,2021. 8,872,918 May-16/4.765 833,788 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June1,2021. 158,406 May-16/4.60 2,950 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 158,406 May-16/4.60 13,914 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing May3,2026. 23,092,447 Apr-16/5.02 675,685 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing May 3, 2026. 23,092,447 Apr-16/5.02 4,125,004 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 4,677,417 Nov-11/2.31 374 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 4,677,417 Nov-11/2.31 222,722 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 15,293,410 Dec-11/1.29 78,914 94 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $18,731,356) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. $15,293,410 Dec-11/1.29 $124,335 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 159,199 May-16/4.86 2,601 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 159,199 May-16/4.36 12,610 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 6,574,650 Jun-16/4.575 124,261 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 6,574,650 Jun-16/4.575 571,469 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 12,203,000 May-12/5.51 3,574,869 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 12,203,000 May-12/5.51 1,952 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 2,104,558 Jul-14/4.29 50,720 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July23, 2024. 2,104,558 Jul-14/4.29 302,678 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 1,976,602 Jul-14/4.36 45,640 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July24, 2024. 1,976,602 Jul-14/4.36 294,000 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,469,460 Feb-15/5.27 97,083 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,469,460 Feb-15/5.27 1,139,671 95 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $18,731,356) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. $2,998,911 Jun-16/4.815 $98,574 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 2,998,911 Jun-16/4.815 492,901 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 3,405,927 Jul-16/4.74 118,458 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July22, 2026. 3,405,927 Jul-16/4.74 541,304 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 3,198,849 Jul-16/4.79 108,889 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July26, 2026. 3,198,849 Jul-16/4.79 518,629 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 14,050,000 Jan-12/0.722 154,451 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/11 (proceeds receivable $5,406,836) Principal Settlement Agency amount date Value FNMA, 4s, October 1, 2041 $1,000,000 10/13/11 $1,048,125 FNMA, 5 1/2s, October 1, 2041 4,000,000 10/13/11 4,341,562 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $4,784,000 $308,090 8/17/21 4.55% 3 month USD- LIBOR-BBA $(787,190) 6,523,000 421,060 8/19/21 4.475% 3 month USD- LIBOR-BBA (1,025,986) 11,818,900 — 9/23/13 3 month USD- LIBOR-BBA 0.45% (28,354) 8,026,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (10,347) 1,691,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% 11,618 96 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $10,721,000 $— 10/3/13 3 month USD- LIBOR-BBA 0.54875% $(6,004) 2,707,000 — 8/2/21 2.97236% 3 month USD- LIBOR-BBA (228,865) 1,486,400 (1,351) 2/7/41 4.401% 3 month USD- LIBOR-BBA (537,221) AUD 1,480,000 — 4/18/21 6.10% 6 month AUD- BBR-BBSW (152,085) CAD 912,000 — 9/14/21 2.4075% 3 month CAD- BA-CDOR 171 EUR 9,000,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 229,973 JPY 424,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 18,659 Barclays Bank PLC $4,597,118 41,604 9/8/16 2.065% 3 month USD- LIBOR-BBA (146,165) 270,000 — 9/15/20 3 month USD- LIBOR-BBA 2.032% 1,139 6,001,500 — 9/19/20 2.12% 3 month USD- LIBOR-BBA (67,636) 5,892,500 — 9/19/13 3 month USD- LIBOR-BBA 0.51% (6,969) 1,950,000 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 141,287 2,527,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA (31,727) 9,868,500 — 9/21/13 3 month USD- LIBOR-BBA 0.4925% (15,445) 9,897,400 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 18,522 752,000 — 9/22/21 2.18% 3 month USD- LIBOR-BBA (5,457) 769,000 — 9/22/41 3 month USD- LIBOR-BBA 2.975% 45,844 8,026,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (10,606) 16,683,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (18,560) 13,742,000 — 9/28/21 2.041% 3 month USD- LIBOR-BBA 82,591 58,520,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (74,241) 718,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% 24,655 2,053,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% 9,073 97 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $17,849,000 $— 9/30/13 3 month USD- LIBOR-BBA 0.53% $(16,198) 1,561,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA (8,211) 13,903,100 (51,850) 6/17/41 3 month USD- LIBOR-BBA 4.04% 4,021,263 600,000 — 6/20/41 3.91625% 3 month USD- LIBOR-BBA (159,876) 3,179,000 — 10/3/13 0.543% 3 month USD- LIBOR-BBA 2,146 146,000 — 10/3/41 3 month USD- LIBOR-BBA 2.8175% 3,743 1,621,000 — 10/4/21 2.089% 3 month USD- LIBOR-BBA 3,383 19,262,600 — 3/10/18 3.06% 3 month USD- LIBOR-BBA (1,780,003) 12,510,000 — 6/27/41 3 month USD- LIBOR-BBA 3.88882% 3,253,277 5,080,000 — 6/28/41 3.885% 3 month USD- LIBOR-BBA (1,316,513) 1,690,000 — 6/28/41 3 month USD- LIBOR-BBA 3.88% 436,194 6,680,000 — 6/29/14 3 month USD- LIBOR-BBA 3.85488% 1,690,381 3,700,000 — 6/30/14 3 month USD- LIBOR-BBA 3.92% 986,896 13,089,000 — 7/8/13 0.6775% 3 month USD- LIBOR-BBA (40,049) 8,243,000 — 7/12/20 3 month USD- LIBOR-BBA 3.1225% 833,850 17,347,000 — 7/12/13 0.7225% 3 month USD- LIBOR-BBA (67,946) 1,846,000 — 7/12/41 4.0825% 3 month USD- LIBOR-BBA (552,074) 2,894,000 — 7/13/20 3 month USD- LIBOR-BBA 2.93% 245,531 4,851,000 — 7/13/41 3.948% 3 month USD- LIBOR-BBA (1,312,522) 21,674,000 — 7/13/13 0.645% 3 month USD- LIBOR-BBA (51,318) 3,339,000 — 7/14/41 3.88% 3 month USD- LIBOR-BBA (855,093) 2,572,000 — 7/20/41 3 month USD- LIBOR-BBA 3.888% 661,720 2,933,008 (45,168) 9/21/21 3 month USD- LIBOR-BBA 3.14% 235,856 8,760,000 (11,568) 3/30/31 4.17% 3 month USD- LIBOR-BBA (2,180,681) 98 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $1,878,000 $— 7/25/41 3 month USD- LIBOR-BBA 3.97% $514,836 5,381,000 — 7/28/13 3 month USD- LIBOR-BBA 0.635% 10,688 1,313,000 — 7/28/41 3 month USD- LIBOR-BBA 3.9675% 358,931 830,000 — 8/2/41 3.8925% 3 month USD- LIBOR-BBA (213,388) 3,066,000 — 8/3/41 3.83375% 3 month USD- LIBOR-BBA (750,051) 865,000 — 8/4/41 3.6108% 3 month USD- LIBOR-BBA (170,787) 800,000 — 8/5/41 3 month USD- LIBOR-BBA 3.58% 152,683 821,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (139,752) 3,107,000 — 8/9/41 3 month USD- LIBOR-BBA 3.49% 532,948 696,000 — 8/9/41 3 month USD- LIBOR-BBA 3.575% 131,867 25,538,000 — 8/17/21 2.39% 3 month USD- LIBOR-BBA (752,770) 70,486,000 — 8/17/13 3 month USD- LIBOR-BBA 0.45% (141,018) 8,318,000 — 8/17/41 3 month USD- LIBOR-BBA 3.343% 1,163,366 46,463,904 — 8/18/13 0.439% 3 month USD- LIBOR-BBA 103,500 80,838,641 E — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (122,066) 2,426,000 — 8/23/21 2.23667% 3 month USD- LIBOR-BBA (36,008) 62,670,300 1,260 5/4/13 3 month USD- LIBOR-BBA 0.78% 406,671 3,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (90,444) 819,000 — 9/1/21 2.355% 3 month USD- LIBOR-BBA (20,509) 1,498,000 — 9/6/20 2.231% 3 month USD- LIBOR-BBA (32,356) 1,111,000 — 9/6/41 3.2375% 3 month USD- LIBOR-BBA (128,963) 3,810,000 — 9/6/13 3 month USD- LIBOR-BBA 0.4925% (5,328) 15,671,000 — 9/6/13 3 month USD- LIBOR-BBA 0.48875% (23,086) 1,798,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 13,345 99 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $1,798,000 $— 9/8/21 3 month USD- LIBOR-BBA 2.18% $15,010 1,358,000 — 9/8/21 2.186% 3 month USD- LIBOR-BBA (12,089) 2,546,000 — 9/8/41 3 month USD- LIBOR-BBA 2.958% 145,314 25,826,000 — 9/8/13 0.52875% 3 month USD- LIBOR-BBA 18,223 12,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA (53) 4,374,000 — 9/13/21 2.145% 3 month USD- LIBOR-BBA (20,748) 804,000 — 9/13/41 2.975% 3 month USD- LIBOR-BBA (48,472) 4,271,000 — 9/15/13 3 month USD- LIBOR-BBA 0.5275% (3,420) AUD 15,650,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (717,392) AUD 11,890,000 — 3/21/21 6 month AUD- BBR-BBSW 5.88% 956,677 AUD 2,330,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (232,242) EUR 15,910,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 383,915 EUR 19,887,500 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (466,830) EUR 1,580,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% 402 EUR 524,000 — 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS (661) GBP 2,308,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (17,558) GBP 5,420,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (324,970) GBP 2,430,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (251,440) GBP 8,200,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 678,313 Citibank, N.A. $81,115,900 (25,665) 6/28/19 3 month USD- LIBOR-BBA 3.04% 7,844,451 11,675,000 — 9/23/13 3 month USD- LIBOR-BBA 0.459% (26,000) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $1,628,000 $— 9/23/21 3 month USD- LIBOR-BBA 2.136% $5,089 6,214,700 (2,867) 9/26/13 0.49% 3 month USD- LIBOR-BBA 7,336 13,331,800 (131,345) 9/26/20 3 month USD- LIBOR-BBA 1.96% (167,307) 19,260,000 — 9/30/18 3 month USD- LIBOR-BBA 1.73625% 47,534 3,646,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25375% (530) 1,559,000 — 10/3/13 3 month USD- LIBOR-BBA 0.55625% (575) 2,021,250 — 10/3/20 2.04% 3 month USD- LIBOR-BBA (7,760) 1,874,000 — 10/3/21 3 month USD- LIBOR-BBA 2.159% 8,283 170,000 — 10/3/41 2.804% 3 month USD- LIBOR-BBA (3,901) 1,710,113 — 7/11/20 3 month USD- LIBOR-BBA 3.122% 173,042 1,300,000 — 4/7/41 4.3% 3 month USD- LIBOR-BBA (461,196) 34,600,000 — 8/5/13 3 month USD- LIBOR-BBA 0.5725% 21,375 2,700,000 — 8/5/16 1.505% 3 month USD- LIBOR-BBA (42,353) 1,200,000 — 8/5/41 3.5875% 3 month USD- LIBOR-BBA (230,923) 8,000,000 — 8/5/21 2.725% 3 month USD- LIBOR-BBA (491,313) 734,000 — 8/5/16 3 month USD- LIBOR-BBA 1.4925% 11,066 604,000 — 8/8/41 3.5825% 3 month USD- LIBOR-BBA (115,443) 1,353,000 — 8/8/41 3.517% 3 month USD- LIBOR-BBA (239,905) 29,100,000 — 9/9/13 3 month USD- LIBOR-BBA 0.525% (22,786) 9,800,000 — 9/9/16 1.1925% 3 month USD- LIBOR-BBA 18,003 15,400,000 — 9/9/21 2.225% 3 month USD- LIBOR-BBA (191,328) 3,400,000 — 9/9/41 3 month USD- LIBOR-BBA 3.05% 259,651 9,568,000 616,658 8/17/21 4.49% 3 month USD- LIBOR-BBA (1,520,959) SEK 5,379,600 — 10/3/21 2.555% 3 month SEK- STIBOR-SIDE (4,810) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. SEK 5,497,000 $— 10/4/21 2.5% 3 month SEK- STIBOR-SIDE $(904) SEK 16,417,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (122,974) SEK 16,895,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (127,343) Credit Suisse International $5,278,600 (1,516) 5/27/21 3.21% 3 month USD- LIBOR-BBA (596,114) 1,210,000 — 9/16/21 3 month USD- LIBOR-BBA 2.20375% 11,982 14,410,300 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 20,160 990,000 — 9/22/21 2.15125% 3 month USD- LIBOR-BBA (4,563) 15,445,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (15,772) 2,829,750 — 10/3/20 2.055% 3 month USD- LIBOR-BBA (13,356) 2,623,600 — 10/3/21 3 month USD- LIBOR-BBA 2.172% 14,718 16,800,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (93,912) 1,188,000 — 8/8/13 3 month USD- LIBOR-BBA 0.57375% 729 8,138,800 (42,146) 8/15/21 2.34% 3 month USD- LIBOR-BBA (245,668) 194,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (16,166) 256,000 — 8/26/21 2.362% 3 month USD- LIBOR-BBA (6,698) 17,915,200 — 8/31/13 3 month USD- LIBOR-BBA 0.493% (23,489) 3,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (90,444) 56,451,600 — 8/31/13 3 month USD- LIBOR-BBA 0.5125% (52,097) 18,514,800 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (599,844) 5,566,200 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 685,099 1,798,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 13,345 182,000 — 9/14/41 3 month USD- LIBOR-BBA 2.944% 9,771 1,707,000 — 9/14/13 3 month USD- LIBOR-BBA 0.53875% (948) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $73,398,400 $(7,435) 5/27/13 3 month USD- LIBOR-BBA 0.72% $359,296 CHF 3,177,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (17,639) GBP 5,422,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 268,106 MXN 30,380,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 33,680 Deutsche Bank AG $106,000 — 9/14/21 2.145% 3 month USD- LIBOR-BBA (493) 1,298,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% 71,327 3,863,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (7,254) 4,142,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (50,457) 16,683,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (18,393) 1,380,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% 7,369 69,044,300 (182,018) 3/10/19 3.58% 3 month USD- LIBOR-BBA (9,119,918) 1,691,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% 12,396 3,234,000 — 10/3/20 2.034% 3 month USD- LIBOR-BBA (9,573) 2,998,400 — 10/3/21 3 month USD- LIBOR-BBA 2.153% 11,574 2,154,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% (709) 41,630,300 (63,845) 7/18/21 3.04% 3 month USD- LIBOR-BBA (3,893,588) 159,885,000 233,178 7/18/25 3 month USD- LIBOR-BBA 3.47% 21,650,745 25,158,000 — 7/27/13 0.6325% 3 month USD- LIBOR-BBA (48,989) 1,251,000 — 7/27/41 3.95% 3 month USD- LIBOR-BBA (337,495) 733,500 — 8/8/20 2.547% 3 month USD- LIBOR-BBA (37,046) 1,122,314 — 8/10/41 3 month USD- LIBOR-BBA 3.455% 184,135 23,391,900 — 8/12/16 3 month USD- LIBOR-BBA 1.255% 70,374 71,281,100 12,567 12/31/14 1.91% 3 month USD- LIBOR-BBA (2,890,414) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $4,185,900 $— 8/12/41 3.32% 3 month USD- LIBOR-BBA $(566,809) 63,997,800 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (8,391,012) 3,830,200 — 8/16/21 3 month USD- LIBOR-BBA 2.4775% 144,193 52,830,600 — 8/16/16 1.24% 3 month USD- LIBOR-BBA (106,684) 20,421,500 — 8/16/21 3 month USD- LIBOR-BBA 2.435% 688,472 5,072,900 — 8/16/41 3 month USD- LIBOR-BBA 3.36% 728,059 44,853,900 — 8/17/41 3 month USD- LIBOR-BBA 3.3625% 6,457,844 624,000 — 8/18/41 3.37% 3 month USD- LIBOR-BBA (90,772) 31,021,100 — 8/18/13 0.442% 3 month USD- LIBOR-BBA 67,252 45,961,200 — 8/18/41 3.3525% 3 month USD- LIBOR-BBA (6,516,217) 93,909,900 — 8/18/21 3 month USD- LIBOR-BBA 2.419% 3,012,766 4,631,300 — 8/22/21 3 month USD- LIBOR-BBA 2.218% 61,050 5,288,900 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (5,334) 8,876,900 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (159,150) 5,701,400 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 479,265 50,643,600 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (52,297) 8,729,600 — 8/30/21 2.4075% 3 month USD- LIBOR-BBA (261,475) 2,209,100 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 260,030 139,700,000 — 1/8/14 2.375% 3 month USD- LIBOR-BBA (6,263,513) 12,112,000 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (16,006) 3,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (90,444) 13,531,400 — 9/12/13 3 month USD- LIBOR-BBA 0.5% (17,495) 7,120,900 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% 78,472 4,507,400 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (357,481) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $4,028,000 $— 9/14/16 1.175% 3 month USD- LIBOR-BBA $12,112 1,292,404 (41,357) 8/25/41 3 month USD- LIBOR-BBA 4.09% 342,008 EUR 20,950,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (2,620,777) KRW 2,029,000,000 — 8/16/16 3 month KRW- CD-KSDA- BLOOMBERG 3.42% (2,087) KRW 2,024,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (50,988) KRW 2,024,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (52,640) KRW 2,007,000,000 — 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (52,509) MXN 30,380,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 43,184 Goldman Sachs International $6,001,500 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA (74,506) 5,892,500 — 9/19/13 3 month USD- LIBOR-BBA 0.515% (6,258) 1,950,000 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 147,439 636,000 — 9/20/41 3.065% 3 month USD- LIBOR-BBA (50,053) 16,400,000 — 6/7/41 3 month USD- LIBOR-BBA 3.97% 4,575,925 10,523,700 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 14,723 2,847,000 — 9/21/21 3 month USD- LIBOR-BBA 2.188% 22,975 10,315,900 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (24,226) 6,468,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (8,469) 2,670,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (40,852) 4,590,023 (166,847) 9/29/41 3 month USD- LIBOR-BBA 3.99% 1,084,170 2,599,000 — 7/1/14 1.105% 3 month USD- LIBOR-BBA (35,480) 339,000 — 9/28/41 2.69625% 3 month USD- LIBOR-BBA (198) INTEREST RATE SWAP. CONTRACTS . OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $16,844,000 $— 9/28/13 3 month USD- LIBOR-BBA 0.5125% $(20,845) 1,906,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% 7,775 1,449,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% (536) 601,000 — 7/1/41 3 month USD- LIBOR-BBA 4.02625% 173,171 75,069,500 (31,911) 7/20/16 3 month USD- LIBOR-BBA 1.79% 2,266,776 41,000 — 7/21/41 3.935% 3 month USD- LIBOR-BBA (10,951) 4,033,000 — 7/21/13 3 month USD- LIBOR-BBA 0.665% 10,732 655,000 — 7/25/41 3.9325% 3 month USD- LIBOR-BBA (174,375) 3,987,000 — 7/25/13 3 month USD- LIBOR-BBA 0.65625% 9,729 16,057,000 — 7/25/13 0.65625% 3 month USD- LIBOR-BBA (39,183) 15,527,100 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (77,170) 15,780,000 — 7/26/13 3 month USD- LIBOR-BBA 0.63% 30,087 3,671,000 — 7/26/41 3 month USD- LIBOR-BBA 3.93625% 979,850 8,245,000 — 7/28/13 3 month USD- LIBOR-BBA 0.61875% 13,701 1,626,000 — 7/28/41 3.935% 3 month USD- LIBOR-BBA (433,346) 1,230,000 — 8/2/41 3.8725% 3 month USD- LIBOR-BBA (311,031) 2,256,000 — 8/2/21 3.00125% 3 month USD- LIBOR-BBA (196,752) 1,477,000 — 8/2/41 3.81625% 3 month USD- LIBOR-BBA (355,955) 1,413,000 — 8/3/41 3.754% 3 month USD- LIBOR-BBA (321,862) 12,984,000 — 8/4/13 0.58875% 3 month USD- LIBOR-BBA (12,415) 1,267,000 — 8/4/41 3.718% 3 month USD- LIBOR-BBA (278,830) 1,382,000 — 8/4/41 3.711% 3 month USD- LIBOR-BBA (302,105) 1,350,000 — 8/4/41 3.6225% 3 month USD- LIBOR-BBA (269,891) 2,464,000 — 8/5/41 3.593% 3 month USD- LIBOR-BBA (477,016) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $821,000 $— 8/9/41 3.48375% 3 month USD- LIBOR-BBA $(139,752) 1,045,000 — 8/9/41 3 month USD- LIBOR-BBA 3.54% 190,267 977,000 — 8/10/41 3.435% 3 month USD- LIBOR-BBA (156,173) 7,557,800 — 8/15/41 3.2475% 3 month USD- LIBOR-BBA (905,999) 2,244,700 — 8/15/41 3.365% 3 month USD- LIBOR-BBA (324,710) 7,660,400 — 8/16/21 3 month USD- LIBOR-BBA 2.47% 283,028 1,800,000 — 8/18/21 2.3425% 3 month USD- LIBOR-BBA (45,036) 2,345,000 — 8/19/21 2.37125% 3 month USD- LIBOR-BBA (64,682) 1,143,000 — 8/19/41 3 month USD- LIBOR-BBA 3.315% 152,915 410,000 — 8/24/41 3 month USD- LIBOR-BBA 3.075% 33,946 560,000 — 8/24/21 2.2625% 3 month USD- LIBOR-BBA (9,598) 6,560,000 — 8/24/16 3 month USD- LIBOR-BBA 1.235% 8,224 17,547,000 — 8/30/13 3 month USD- LIBOR-BBA 0.48375% (26,416) 3,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (90,444) 48,327,300 139,672 5/9/21 3.3% 3 month USD- LIBOR-BBA (5,781,717) 10,565,400 67,507 5/9/41 4.09% 3 month USD- LIBOR-BBA (3,177,475) 952,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (20,490) 956,000 — 9/1/41 3.195% 3 month USD- LIBOR-BBA (102,790) 862,000 — 9/1/13 3 month USD- LIBOR-BBA 0.4975% (1,085) 1,222,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA (19,110) 1,913,000 — 9/13/21 2.16625% 3 month USD- LIBOR-BBA (12,806) 315,000 — 9/13/41 3 month USD- LIBOR-BBA 3.023% 22,174 EUR 6,910,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 158,710 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 2,300,000 $— 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% $3,442 EUR 20,800,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 31,125 EUR 11,940,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (222,168) GBP 4,660,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 8,882 GBP 2,430,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% (39,996) GBP 4,403,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA 21,805 GBP 4,229,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (235,068) GBP 4,228,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (198,552) KRW 3,491,000,000 — 9/19/16 3.395% 3 month KRW- CD-KSDA- BLOOMBERG 6,824 KRW 3,164,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (73,224) KRW 1,940,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (49,367) KRW 3,689,303,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 57,654 SEK 4,020,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (8,645) JPMorgan Chase Bank, N.A. $8,374,100 25,771 2/18/41 4.43% 3 month USD- LIBOR-BBA (3,035,829) 8,686,500 — 3/9/26 3 month USD- LIBOR-BBA 4.07% 1,783,350 33,500,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (191,285) 14,200,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (83,496) 118,568,000 — 3/5/18 4.325% 3 month USD- LIBOR-BBA (20,391,881) 5,993,000 — 9/27/13 3 month USD- LIBOR-BBA 0.51375% (7,089) 16,683,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (18,393) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $1,968,000 $(65,928) 9/8/41 3 month USD- LIBOR-BBA 4.0275% $489,577 38,200,000 — 6/10/13 3 month USD- LIBOR-BBA 0.5775% 74,141 9,400,000 — 6/10/21 3.061% 3 month USD- LIBOR-BBA (918,101) 400,000 — 6/10/41 3.933% 3 month USD- LIBOR-BBA (108,372) 5,384,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (511,828) 3,959,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% 26,608 1,680,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% 14,718 3,168,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% 21,289 5,444,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 230 29,819,800 41,794 8/3/15 1.23% 3 month USD- LIBOR-BBA (331,851) 1,127,000 — 8/8/41 3.466% 3 month USD- LIBOR-BBA (187,700) 676,000 — 8/8/41 3.4275% 3 month USD- LIBOR-BBA (107,093) 624,000 — 8/9/41 3.485% 3 month USD- LIBOR-BBA (106,376) 33,768,600 3,827 8/19/13 3 month USD- LIBOR-BBA 0.44% (70,940) 1,564,000 — 8/23/21 2.243% 3 month USD- LIBOR-BBA (24,132) 3,452,000 — 8/23/41 3 month USD- LIBOR-BBA 3.088% 295,565 1,313,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 41,143 9,689,600 — 8/31/13 3 month USD- LIBOR-BBA 0.5% (11,359) 711,000 — 9/2/21 3 month USD- LIBOR-BBA 2.35% 17,419 18,908,000 1,187,422 7/26/21 4.525% 3 month USD- LIBOR-BBA (3,136,067) 28,362,000 1,794,818 7/27/21 4.745% 3 month USD- LIBOR-BBA (5,265,146) 1,296,000 — 9/2/41 3 month USD- LIBOR-BBA 3.187% 137,057 5,529,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% 15,045 5,608,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA (32,565) 362,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (22,452) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $1,025,000 $— 9/19/21 3 month USD- LIBOR-BBA 2.266% $15,784 932,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (537) CAD 3,139,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 6,494 CAD 5,109,000 — 9/21/21 3 month CAD- BA-CDOR 2.3911% (10,570) CAD 2,470,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 5,110 CAD 1,230,000 — 9/27/21 3 month CAD- BA-CDOR 2.415% (444) EUR 15,910,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 403,631 EUR 15,910,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (387,644) JPY 531,000,000 — 2/22/21 1.36375% 6 month JPY- LIBOR-BBA (273,519) JPY 982,870,000 — 5/25/15 0.674375% 6 month JPY- LIBOR-BBA (142,380) JPY 980,150,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 90,078 JPY 372,000,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 153,124 JPY 500,100,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (102,764) JPY 173,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (2,307) MXN 10,354,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (6,221) MXN 13,389,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (7,956) MXN 4,340,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 7,109 MXN 49,187,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 72,918 MXN 7,830,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 1,008 UBS, AG AUD 3,441,000 — 9/27/21 6 month AUD- BBR-BBSW 4.79% (8,339) AUD 3,075,000 — 9/27/16 4.46% 6 month AUD- BBR-BBSW 2,311 CHF 16,257,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (223,265) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 362,176 7/30/12 3 month USD- A basket (GDX) $(1,051,098) LIBOR-BBA of common stocks Barclays Bank PLC $4,700,000 4/7/16 (2.63%) USA Non Revised (168,942) Consumer Price Index - Urban (CPI-U) 1,587,637 1/12/40 4.50% (1 month Synthetic MBX (1,889) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,279,942 1/12/41 5.00% (1 month Synthetic MBX (6,395) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,370,736 1/12/41 5.00% (1 month Synthetic MBX (3,845) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 258,012 1/12/41 4.50% (1 month Synthetic MBX (428) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 285,463 1/12/40 5.00% (1 month Synthetic MBX (756) USD-LIBOR) Index 5.00% year Fannie Mae 30 pools 926,502 1/12/40 5.00% (1 month Synthetic MBX (2,453) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 671,803 1/12/40 5.00% (1 month Synthetic MBX (1,778) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 267,043 1/12/39 5.50% (1 month Synthetic TRS (4,946) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,499,433 1/12/41 5.00% (1 month Synthetic TRS (31,458) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 226,099 1/12/40 (5.00%) 1 month Synthetic TRS 3,117 USD-LIBOR Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 96,388 1/12/39 (5.50%) 1 month Synthetic TRS 1,785 USD-LIBOR Index 5.50% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. units 326 4/11/12 3 month USD- Russell 1000 $42,968 LIBOR-BBA Total Return Index minus 0.05% $1,053,813 1/12/41 5.00% (1 month Synthetic MBX (2,956) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 974,416 1/12/41 (4.50%) 1 month Synthetic MBX 1,616 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 1,030,433 1/12/41 5.00% (1 month Synthetic MBX (2,890) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 925 4/11/12 (3 month USD- A basket (8,963,002) LIBOR-BBA (CGPUTQL1) plus 0.10%) of common stocks GBP 5,450,000 5/18/13 (3.38%) GBP Non-revised 103,065 UK Retail Price Index units 20,628 4/11/12 3 month USD- Russell 2000 10,914,075 LIBOR-BBA Total Return Index minus 0.05% units 861 4/11/12 (3 month USD- Russell 2000 472,126 LIBOR-BBA) Total Return Index Credit Suisse International $1,041,801 1/12/41 4.50% (1 month Synthetic MBX (1,728) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,877,451 1/12/41 4.50% (1 month Synthetic MBX (7,012) USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 105,886 1/12/40 5.00% (1 month Synthetic TRS (1,460) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 99,153 1/12/39 (5.50%) 1 month Synthetic TRS 1,836 USD-LIBOR Index 5.50% 30 year Fannie Mae pools Goldman Sachs International 2,690,000 3/1/16 2.47% USA Non Revised 58,992 Consumer Price Index - Urban (CPI-U) 2,017,500 3/3/16 2.45% USA Non Revised 42,388 Consumer Price Index - Urban (CPI-U) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $71,501 1/12/39 (5.50%) 1 month Synthetic TRS $1,324 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 248,259 1/12/41 4.50% (1 month Synthetic MBX (412) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. shares 804,010 10/20/11 (3 month USD- iShares MSCI (9,559,316) LIBOR-BBA plus Emerging Markets 5 bp) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA HY Series 17 Version 1 Index B+ $57,569 $610,000 12/20/16 500 bp $(16,292) Citibank, N.A. DJ CDX EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (25,591) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (13,976) 1,570,000 12/20/19 (100 bp) 248,700 DJ CDX NA HY Series 17 Version 1 Index B+ 2,527,603 25,435,000 12/20/16 500 bp (552,152) Deutsche Bank AG DJ CDX EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (138,124) DJ CDX NA HY Series 17 Version 1 Index B+ 4,485,075 42,715,000 12/20/16 500 bp (686,999) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 580,000 9/20/13 715 bp 60,164 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 800,000 9/20/13 477 bp 30,365 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 800,000 9/20/13 535 bp 42,335 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 $— $605,000 9/20/13 495 bp $26,042 Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 745,000 3/20/13 680 bp (711,510) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+ 1,712,729 $ 12/20/16 500 bp (374,144) Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1 — (25,334) EUR 2,129,000 12/20/14 (500 bp) 109,486 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2011. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $17,037,321 $10,876,529 $— Capital goods 22,834,593 9,045,377 40,445 Communication services 21,323,272 6,660,051 — Conglomerates 5,007,308 1,686,261 — Consumer cyclicals 48,980,423 12,966,799 765 Consumer staples 37,182,768 13,622,519 — Energy 39,709,054 8,518,441 — Financials 51,161,289 20,584,303 — Health care 49,988,161 10,658,520 — Technology 64,287,447 4,816,194 — Transportation 2,784,411 2,817,999 — Utilities and power 13,072,120 4,701,519 — Total common stocks Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $22,688,509 $— Commodity linked notes — 16,348,134 — Convertible bonds and notes — 412,092 — Convertible preferred stocks — 724,562 — Corporate bonds and notes — 221,509,433 178,130 Foreign government bonds and notes — 12,869,361 — Investment companies 47,678,703 — — Mortgage-backed securities — 54,225,178 — Municipal bonds and notes — 434,539 — Preferred stocks — 616,760 — Purchased options outstanding — 21,519,300 — Senior loans — 6,962,645 — U.S. Government and agency mortgage obligations — 178,450,898 — U.S. Treasury obligations — 2,227,318 — Warrants — 426 12,182 Short-term investments 257,801,636 220,706,135 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,112,706 $— Futures contracts (4,776,128) — — Written options — (29,526,616) — TBA sale commitments — (5,389,687) — Interest rate swap contracts — (42,107,140) — Total return swap contracts — (8,169,472) — Credit default contracts — (10,685,446) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 9/30/11 ASSETS Investment in securities, at value, including $47,381,780 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,242,665,596) $1,244,226,090 Affiliated issuers (identified cost $301,503,740) (Notes 1 and 6) 301,503,740 Cash 236,442 Foreign currency (cost $405,748) (Note 1) 395,779 Dividends, interest and other receivables 7,211,249 Receivable for shares of the fund sold 5,006,180 Receivable for investments sold 23,379,548 Receivable for sales of delayed delivery securities (Note 1) 5,605,815 Unrealized appreciation on swap contracts (Note 1) 88,889,946 Unrealized appreciation on forward currency contracts (Note 1) 11,377,203 Premium paid on swap contracts (Note 1) 958,067 Total assets LIABILITIES Payable for variation margin (Note 1) 1,922,539 Payable for investments purchased 18,007,831 Payable for purchases of delayed delivery securities (Note 1) 177,492,738 Payable for shares of the fund repurchased 12,919,934 Payable for compensation of Manager (Note 2) 562,267 Payable for investor servicing fees (Note 2) 205,540 Payable for custodian fees (Note 2) 121,199 Payable for Trustee compensation and expenses (Note 2) 253,522 Payable for administrative services (Note 2) 6,367 Payable for distribution fees (Note 2) 753,378 Unrealized depreciation on forward currency contracts (Note 1) 8,264,497 Written options outstanding, at value (premiums received $18,731,356) (Notes 1 and 3) 29,526,616 Premium received on swap contracts (Note 1) 13,678,204 Unrealized depreciation on swap contracts (Note 1) 137,131,867 TBA sale commitments, at value (proceeds receivable $5,406,836) (Note 1) 5,389,687 Collateral on securities loaned, at value (Note 1) 49,737,104 Collateral on certain derivative contracts, at value (Note 1) 8,743,234 Other accrued expenses 319,939 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,514,818,965 Distributions in excess of net investment income (Note 1) (5,890,344) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (226,107,136) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (59,067,889) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($843,217,704 divided by 84,416,598 shares) $9.99 Offering price per class A share (100/94.25 of $9.99)* $10.60 Net asset value and offering price per class B share ($88,888,015 divided by 8,932,743 shares)** $9.95 Net asset value and offering price per class C share ($91,254,376 divided by 9,316,203 shares)** $9.80 Net asset value and redemption price per class M share ($19,151,471 divided by 1,919,673 shares) $9.98 Offering price per class M share (100/96.50 of $9.98)* $10.34 Net asset value, offering price and redemption price per class R share ($10,065,847 divided by 1,014,079 shares) $9.93 Net asset value, offering price and redemption price per class Y share ($171,176,183 divided by 17,116,314 shares) $10.00 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Year ended 9/30/11 INVESTMENT INCOME Interest (net of foreign tax of $28,131) (including interest income of $313,457 from investments in affiliated issuers) (Note 6) $27,825,155 Dividends (net of foreign tax of $427,934) 13,599,262 Securities lending (Note 1) 192,066 Total investment income EXPENSES Compensation of Manager (Note 2) 7,450,885 Investor servicing fees (Note 2) 2,946,188 Custodian fees (Note 2) 265,029 Trustee compensation and expenses (Note 2) 121,424 Administrative services (Note 2) 41,149 Distribution fees — Class A (Note 2) 2,422,145 Distribution fees — Class B (Note 2) 1,101,519 Distribution fees — Class C (Note 2) 1,045,861 Distribution fees — Class M (Note 2) 170,159 Distribution fees — Class R (Note 2) 55,431 Other 597,493 Total expenses Expense reduction (Note 2) (56,069) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $1,144) (Notes 1 and 3) 62,336,635 Net realized loss on swap contracts (Note 1) (1,437,875) Net realized gain on futures contracts (Note 1) 4,168,191 Net realized loss on foreign currency transactions (Note 1) (14,574,811) Net realized gain on written options (Notes 1 and 3) 7,064,067 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 134,836 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (87,741,455) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/11 Year ended 9/30/10 Operations: Net investment income $25,455,269 $36,410,717 Net realized gain on investments and foreign currency transactions 57,556,207 118,814,595 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (87,606,619) 9,944,440 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (35,840,251) (50,491,977) Class B (3,326,863) (5,893,436) Class C (3,170,220) (4,753,250) Class M (740,848) (1,124,193) Class R (380,070) (472,911) Class Y (7,197,201) (12,724,308) Increase in capital from settlement payments (Note 8) 123,114 — Redemption fees (Note 1) — 1,319 Decrease from capital share transactions (Note 4) (66,213,432) (206,070,679) Total decrease in net assets NET ASSETS Beginning of year 1,345,094,510 1,461,454,193 End of year (including distributions in excess of net investment income of $5,890,344 and undistributed net investment income of $17,808,101, respectively) The accompanying notes are an integral part of these financial statements. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) d Class A September 30, 2011 .21 (.28) (.41) — — e 1.06 1.06 1.91 158 September 30, 2010 .27 .94 (.56) — f — 1.10 g 1.10 g 2.71 g 138 September 30, 2009 .21 .05 h (.45) — f — 1.23 g,i 1.13 g 2.54 g 201 September 30, 2008 .36 (2.81) (.28) — f — 1.09 g 1.09 g 3.07 g 124 September 30, 2007 .27 .83 (.22) — f — 1.06 g 1.06 g 2.19 g 107 Class B September 30, 2011 .13 (.29) (.32) — — e 1.81 1.81 1.15 158 September 30, 2010 .20 .93 (.48) — f — 1.85 g 1.85 g 1.97 g 138 September 30, 2009 .14 .07 h (.39) — f — 1.98 g,i 1.88 g 1.76 g 201 September 30, 2008 .27 (2.78) (.19) — f — 1.84 g 1.84 g 2.30 g 124 September 30, 2007 .18 .83 (.13) — f — 1.81 g 1.81 g 1.43 g 107 Class C September 30, 2011 .13 (.28) (.33) — — e 1.81 1.81 1.16 158 September 30, 2010 .19 .92 (.48) — f — 1.85 g 1.85 g 1.96 g 138 September 30, 2009 .15 .04 h (.39) — f — 1.98 g,i 1.88 g 1.79 g 201 September 30, 2008 .27 (2.76) (.19) — f — 1.84 g 1.84 g 2.32 g 124 September 30, 2007 .18 .82 (.13) — f — 1.81 g 1.81 g 1.43 g 107 Class M September 30, 2011 .15 (.28) (.35) — — e 1.56 1.56 1.41 158 September 30, 2010 .22 .93 (.50) — f — 1.60 g 1.60 g 2.20 g 138 September 30, 2009 .17 .05 h (.41) — f — 1.73 g,i 1.63 g 2.04 g 201 September 30, 2008 .30 (2.80) (.22) — f — 1.59 g 1.59 g 2.58 g 124 September 30, 2007 .21 .83 (.16) — f — 1.56 g 1.56 g 1.68 g 107 Class R September 30, 2011 .18 (.28) (.38) — — e 1.31 1.31 1.66 158 September 30, 2010 .25 .92 (.53) — f — 1.35 g 1.35 g 2.45 g 138 September 30, 2009 .19 .04 h (.43) — f — 1.48 g,i 1.38 g 2.31 g 201 September 30, 2008 .33 (2.79) (.26) — f — 1.34 g 1.34 g 2.83 g 124 September 30, 2007 .24 .83 (.17) — f — 1.31 g 1.31 g 1.95 g 107 Class Y September 30, 2011 .24 (.29) (.44) — — e .81 .81 2.16 158 September 30, 2010 .30 .94 (.58) — f — .85 g .85 g 2.99 g 138 September 30, 2009 .24 .03 h (.47) — f — .98 g,i .88 g 2.88 g 201 September 30, 2008 .39 (2.81) (.31) — f — .84 g .84 g 3.33 g 124 September 30, 2007 .30 .84 (.26) — f — .81 g .81 g 2.43 g 107 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 120 121 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). f Amount represents less than $0.01 per share. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 September 30, 2008 <0.01 September 30, 2007 0.01 h The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Notes to financial statements 9/30/11 Note 1: Significant accounting policies Putnam Dynamic Asset Allocation Balanced Fund (the fund) (which will change its name from Putnam Asset Allocation: Balanced Portfolio on November 30, 2011) is a diversified series of Putnam Asset Allocation Funds (the Trust) a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks total return. Total return is composed of capital appreciation and income. The fund invests mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. The fund also invests in a diversified portfolio of fixed income investments, including U.S. and foreign government obligations, corporate obligations and secu-ritized debt instruments (such as mortgage-backed investments). The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2010 through September 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period is indicative of the volume of activity during the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $283,000,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $636,100,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $182,800,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $2,926,800,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,611,515 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterpar-ties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $78,872,217 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $73,470,178. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $47,392,891. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $49,737,104. R) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. S) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. T) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2011, the fund had a capital loss carryover of $220,537,675 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $140,792,818 September 30, 2017 79,744,857 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2012 $13,840,859 of losses recognized during the period from November 1, 2010 to September 30, 2011. U) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, post-October loss deferrals, the expiration of a capital loss carryover, unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,501,739 to decrease distributions in excess of net investment income and $32,062,708 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $30,560,969. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $84,363,955 Unrealized depreciation (92,711,861) Net unrealized depreciation (8,347,906) Capital loss carryforward (220,537,675) Post-October loss (13,840,859) Cost for federal income tax purposes $1,554,077,736 V) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion, 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $5,278 under the expense offset arrangements and by $50,791 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $981, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $201,089 and $1,970 from the sale of classA and classM shares, respectively, and received $103,395 and $5,578 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $15 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,651,433,979 and $1,763,301,185, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,005,000 and $1,008,594, respectively. Written option transactions during the reporting period are summarized as follows: Written Written Written swap swap option Written equity equity option option contract premiums option contract premiums amounts received amounts received Written options outstanding at the beginning of the USD 345,334,000 $19,277,569 — $— reporting period CHF — Options opened USD 470,906,838 20,010,216 693,408 790,485 CHF 56,200,000 61,358 — — Options exercised USD (300,831,174) (16,171,560) — — CHF — Options expired USD (7,840,500) (358,311) — — CHF — Options closed USD (99,729,200) (4,045,420) (693,408) (790,485) CHF (42,150,000) (42,496) — — Written options outstanding at the end of the USD 407,839,964 $18,712,494 — $— reporting period CHF 14,050,000 $18,862 — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/11 Year ended 9/30/10 ClassA Shares Amount Shares Amount Shares sold 12,656,859 $140,048,356 12,994,333 $132,158,642 Shares issued in connection with reinvestment of distributions 3,120,612 33,702,218 4,810,030 48,155,840 15,777,471 173,750,574 17,804,363 180,314,482 Shares repurchased (20,292,861) (225,488,831) (23,261,768) (235,300,166) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassB Shares Amount Shares Amount Shares sold 1,114,460 $12,262,452 1,343,801 $13,607,180 Shares issued in connection with reinvestment of distributions 282,899 3,039,823 562,528 5,590,453 1,397,359 15,302,275 1,906,329 19,197,633 Shares repurchased (3,458,907) (38,094,803) (4,394,838) (44,438,525) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassC Shares Amount Shares Amount Shares sold 1,847,500 $20,037,087 1,419,778 $14,165,406 Shares issued in connection with reinvestment of distributions 264,718 2,802,074 428,450 4,203,890 2,112,218 22,839,161 1,848,228 18,369,296 Shares repurchased (2,342,774) (25,274,466) (2,620,452) (26,078,877) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassM Shares Amount Shares Amount Shares sold 207,031 $2,279,460 350,396 $3,558,027 Shares issued in connection with reinvestment of distributions 65,702 708,102 106,958 1,067,847 272,733 2,987,562 457,354 4,625,874 Shares repurchased (609,822) (6,737,090) (443,943) (4,497,150) Net increase (decrease) Year ended 9/30/11 Year ended 9/30/10 ClassR Shares Amount Shares Amount Shares sold 333,038 $3,629,499 444,307 $4,444,337 Shares issued in connection with reinvestment of distributions 35,151 377,200 44,281 440,976 368,189 4,006,699 488,588 4,885,313 Shares repurchased (277,429) (3,037,767) (330,181) (3,341,383) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassY Shares Amount Shares Amount Shares sold 5,965,085 $65,875,452 5,750,504 $58,260,233 Shares issued in connection with reinvestment of distributions 662,614 7,161,981 1,268,554 12,684,504 6,627,699 73,037,433 7,019,058 70,944,737 Shares repurchased (5,492,896) (59,504,179) (18,824,786) (190,751,913) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 5.1% of the outstanding shares of the fund. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $556,402 Payables $11,241,848 Foreign exchange contracts Receivables 11,377,203 Payables 8,264,497 Investments, Receivables, Net assets — Unrealized Payables, Net assets — appreciation/ Unrealized appreciation/ Equity contracts (depreciation) 18,971,497* (depreciation) 34,529,874* Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate appreciation/ Unrealized appreciation/ contracts (depreciation) 102,091,515* (depreciation) 149,580,586* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $1,658,196 $1,658,196 Foreign exchange contracts — — — (14,324,849) — $(14,324,849) Equity contracts 7,349,294 (180,742) 11,052,586 — 10,880,557 $29,101,695 Interest rate contracts (2,351,181) — (6,884,395) — (13,976,628) $(23,212,204) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $(2,570,096) $(2,570,096) Foreign exchange contracts — — — 47,843 — $47,843 Equity contracts — 185,655 (10,547,166) — (15,531,660) $(25,893,171) Interest rate contracts (851,959) — 790,940 — 23,510,303 $23,449,284 Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $313,457 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,104,293,227 and $1,130,357,481, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $120,127 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $2,987 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) The fund designated 48.20% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 79.40%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $23,585,190 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2011, there were 107 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund State tax-free income funds: Multi-Cap Core Fund Arizona, California, Massachusetts, Michigan, Research Fund Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Value Convertible Securities Fund Absolute Return Equity Income Fund Absolute Return 100 Fund George Putnam Balanced Fund Absolute Return 300 Fund The Putnam Fund for Growth and Income Absolute Return 500 Fund International Value Fund Absolute Return 700 Fund Multi-Cap Value Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money Dynamic Asset Allocation Balanced Fund market investments to generate Prior to November 30, 2011, this fund was known as retirement income. Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and London, England SW1A 1LD Robert E. Patterson BSA Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen One Post Office Square Executive Vice President, Vice President, Clerk and Boston, MA 02109 Principal Executive Assistant Treasurer Officer, Treasurer and Custodian Compliance Liaison Michael Higgins State Street Bank Vice President, Senior Associate and Trust Company Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Legal Counsel Principal Financial Officer Nancy E. Florek Ropes & Gray LLP Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Independent Registered Vice President, Assistant Proxy Manager Public Accounting Firm Treasurer and Principal PricewaterhouseCoopers LLP Accounting Officer Susan G. Malloy Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
